 

Exhibit 10.2

 

[tlogo.jpg]

 

Abtech Holdings, Inc.

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (the “Agreement”) is dated as of May 28, 2015, (the
“Effective Date”) by and between Abtech Holdings, Inc., a Nevada corporation
(together with its subsidiary AbTech Industries, Inc. the “Company”), and
________________________, (the “Investor”).

 

WHEREAS, the Company is offering to qualified investors the opportunity to
participate in a credit facility of up to $2,000,000 (the “Offering”) whereby
investors will purchase promissory notes and warrants from the Company, and

 

WHEREAS, the Investor desires to participate in the Offering and lend to the
Company ___________________________Dollars ($_______________.00) (the “Loan
Amount”); and

 

WHEREAS, the Company and the Investor desire to define the terms and conditions
of such a credit facility;

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

2.          Credit Facility.

 

a.           The Investor hereby irrevocably commits to loan to the Company an
amount equal to the Loan Amount. The date that the Company receives certified
funds from the Investor for the Loan Amount will be the Funding Date. Within two
(2) business days of the Funding Date, the Company will issue to the Investor a
Secured Promissory Note in the form of Exhibit A hereto (each a “Secured Note”
and collectively the “Secured Notes”) in the principal amount equal to the Loan
Amount. The date of the Secured Note will be the Funding Date.

 

b.           The term of this Agreement will begin on the Effective Date and end
on the first to occur of (i) the completion of the financing transaction, or
(ii) 60 days from the Effective Date.

 

c.           Upon funding of the Loan Amount, the Company agrees to issue to the
Investor a warrant in the form of Exhibit B hereto, granting Investor the right
to purchase a number of shares of the Company’s common stock (the “Warrant
Shares”) equal to the Loan Amount multiplied by twenty percent (20%) and divided
by $0.125 (such warrants, the “Warrants”; together with the Secured Notes, the
“Securities”). The Warrants will have an exercise price equal to $0._______ per
share (the fair market value of the Company’s common stock on the date of issue
based on the average closing price of the Company’s common stock for the 5
trading days prior to the date of issuance) and shall be exercisable for a five
(5) year period. In addition, the number of Warrant Shares issuable under the
terms of the Warrant shall be increased by ten percent (10%) for each extension
option exercised by the Company.

 

d.           Investor acknowledges that Company may enter into similar credit
agreements with other investors on substantially the same terms for up to an
aggregate maximum amount of Two Million Dollars ($2,000,000.00). This Agreement
together with the Exhibits constitutes the “Loan Facility Documents”.

 

e.           Investor’s commitment in this Agreement is based solely upon the
information provided in the Loan Facility Documents and upon the Investor’s own
investigation as to the merits and risks of this transaction.

 

f.            The Company will deliver originally executed instruments
representing the Investor’s Secured Note and Warrant to each Investor promptly
following the Funding Date.

 

g.           The Investor agrees to remit to the Company the Loan Amount by wire
transfer pursuant to the wire instructions set forth on Schedule 1(g).

 

Exhibit 10.2 – Page 1

 

 

3.          Investor Representations, Warranties and Agreements. The Investor
hereby acknowledges, represents and warrants as follows (with the understanding
that the Company will rely on such representations and warranties in
determining, among other matters, the suitability of this investment for the
Investor in order to comply with federal and state securities laws):

 

a.           In connection with this transaction, the Investor has read this
Agreement and the other Loan Facility Documents. The Investor acknowledges that
this Agreement is not intended to set forth all of the information which might
be deemed pertinent by an investor who is considering an investment in the
Securities. The Investor further acknowledges that he/she/it is not relying on
information other than such information that has been provided directly by the
Company. It being the responsibility of Investor (i) to determine or seek
confirmation of the accuracy of any information supplied by third parties about
the Company, (ii) to determine what additional information he/she/it desires to
obtain in evaluating this investment and (iii) to obtain such information
directly from the Company.

 

b.           This offering is limited to persons who are “accredited investors,”
as that term is defined in Regulation D under the Securities Act of 1933, as
amended (the “Act”), and who have the financial means and the business,
financial and investment experience and acumen to conduct an investigation as tO
the merits and risks of this investment. The Investor hereby represents that
he/SHE/IT has read, is familiar with and understands Rule 501 of Regulation D
under the Act. The Investor is an “accredited investor” as defined in Rule
501(a) of Regulation D, AS AMENDED.

 

c.           The Investor has had full access to all the information which the
Investor (or the Investor’s advisor) considers necessary or appropriate to make
an informed decision with respect to the transaction contemplated by this
Agreement. The Investor acknowledges that the Company has made available to the
Investor and the Investor’s advisors the opportunity to examine and copy any
contract, matter or information which the Investor considers relevant or
appropriate in connection with this investment and to ask questions and receive
answers relating to any such matters including, without limitation, the
financial condition, management, employees, business, obligation, corporate
books and records, budgets, business plans of and other matters relevant to the
Company. To the extent the Investor has not sought information regarding any
particular matter, the Investor represents that he or she had and has no
interest in doing so and that such matters are not material to the Investor in
connection with the transaction contemplated by this Agreement. The Investor has
accepted the responsibility for conducting the Investor’s own investigation and
obtaining for itself such information as to the foregoing and all other subjects
as the Investor deems relevant or appropriate in connection with the transaction
contemplated by this Agreement. The Investor is not relying on any
representation, by the Company or otherwise, other than that contained herein.
The Investor acknowledges that no representation regarding projected financial
performance or a projected rate of return has been made to it by any party.

 

d.           The Investor understands that the offering of the Securities has
not been registered under the Act, in reliance on an exemption for private
offerings provided pursuant to Section 4(2) of the Act and that, as a result,
the Securities and the Warrant Shares will be “restricted securities” as that
term is defined in Rule 144 under the Act and, accordingly, under Rule 144, that
the Securities and the Warrant Shares are all subject to a holding period unless
such Securities and the Warrant Shares are subsequently registered under the Act
and qualified under any other applicable securities law or exemptions from such
registration and qualification are available. The Investor understands that the
Company is under no obligation to register Securities and the Warrant Shares
under the Act or to register or qualify the Securities or the Warrant Shares
under any other applicable securities law, or to comply with any other exemption
under the Act or any other securities law, and that the Investor has no right to
require such registration. The Investor further understands that the Offering of
the Securities has not been qualified or registered under any foreign or state
securities laws in reliance upon the representations made and information
furnished by the Investor herein and any other documents delivered by the
Investor in connection with this subscription; that the Offering has not been
reviewed by the SEC or by any foreign or state securities authorities; that the
Investor’s rights to transfer the Securities will be restricted, which includes
restrictions against transfers unless the transfer is not in violation of the
Act and applicable state securities laws (including investor suitability
standards); and that the Company may in its sole discretion require the Investor
to provide at Investor’s own expense an opinion of its counsel to the effect
that any proposed transfer is not in violation of the Act or any state
securities laws.

 

e.           The Investor is empowered and duly authorized to enter into this
Credit Agreement which constitutes a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms; and the person
signing this Credit Agreement on behalf of the Investor is empowered and duly
authorized to do so.

 

Exhibit 10.2 – Page 2

 

 

f.            The Investor acknowledges that there will be no public market for
the Securities and that the Investor may not be able to sell or dispose of them;
the Investor has liquid assets sufficient to assure that the Purchase Price of
the Securities will cause no undue financial difficulties and that, after
purchasing the Securities the Investor will be able to provide for any
foreseeable current needs and possible personal contingencies; the Investor is
able to bear the risk of illiquidity and the risk of a complete loss of this
investment.

 

g.           The information in any documents delivered by the Investor in
connection with this Agreement, including, but not limited to the Investor
Questionnaire attached as Exhibit C, is true, correct and complete in all
respects as of the date hereof. The Investor agrees promptly to notify the
Company in writing of any change in such information after the date hereof.

 

h.           The offering and sale of the Securities to the Investor were not
made through any advertisement in printed media of general and regular paid
circulation, radio or television or any other form of advertisement, or as part
of a general solicitation.

 

i.            The Investor recognizes that an investment in the Securities
involves significant risks, including the Risk Factors annexed hereto as Exhibit
D. Investor has read and understands such risks and that such risks, and others,
can result in the loss of the Investor’s entire investment in the Securities.

 

j.            The Investor is acquiring the Securities, as principal, for the
Investor’s own account for investment purposes only, and not with a present
intention toward or for the resale, distribution or fractionalization thereof,
and no other person has a beneficial interest in the Securities. The Investor
has no present intention of selling or otherwise distributing or disposing of
the Securities, and understands that an investment in the Securities must be
considered a long-term illiquid investment.

 

5.          Representations, Warranties and Covenants of the Company. Unless
otherwise noted below each representation, warranty and covenant is hereby being
made the Company. As a material inducement of the Investors to enter into this
Credit Agreement, the Company represents and warrants to the Investor, as of the
date hereof, as follows:

 

a.           Organization and Standing. The Company is a duly organized
corporation, validly existing and in good standing under the laws of the State
of Nevada, has full power to carry on its business as and where such business is
now being conducted and to own, lease and operate the properties and assets now
owned or operated by it and is duly qualified to do business and is in good
standing in each jurisdiction where the conduct of its business or the ownership
of its properties requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect on the Company. “Material
Adverse Effect” means any circumstance, change in, or effect on the Company
that, individually or in the aggregate with any other similar circumstances,
changes in, or effects on, the Company taken as a whole: (i) is, or is
reasonably expected to be, materially adverse to the business, operations,
assets, liabilities, employee relationships, customer or supplier relationships,
prospects, results of operations or the condition (financial or otherwise) of
the Company taken as a whole, or (ii) is reasonably expected to adversely affect
the ability of the Company to operate or conduct the Company’s business in the
manner in which it is currently operated or conducted or proposed to be operated
or conducted by the Company; provided, however, that none of the following shall
be deemed in and of themselves, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) any change, event,
state of facts or development generally affecting the general political,
economic or business conditions of the United States; (ii) any change, event,
state of facts or development generally affecting our industry; (iii) any
change, event, state of facts or development arising from or relating to
compliance with the terms of this Credit Agreement; (iv) acts of war (whether or
not declared), the commencement, continuation or escalation of a war, acts of
armed hostility, sabotage or terrorism or other international or national
calamity or any material worsening of such conditions; (v) changes in laws or
generally accepted accounting principles (“GAAP”) after date hereof or
interpretation thereof; or (vi) any matter set forth in the Loan Facility
Documents or the Schedules or Exhibits thereto.

 

b.           Authority. The execution, delivery and performance of this
Agreement and the Loan Facility Documents by the Company and its affiliates and
the consummation of the transactions contemplated hereby have been duly
authorized by the Board of Directors of the Company. Each of the documents
contained in the Loan Facility Documents has been (or upon delivery will be)
duly executed by the Company is or, when delivered in accordance with the terms
hereof, will constitute, assuming due authorization, execution and delivery by
each of the parties thereto, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

Exhibit 10.2 – Page 3

 

 

c.           No Conflict. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby do not
(i) violate or conflict with the Company’s Certificate of Incorporation, By-laws
or other organizational documents, (ii) conflict with or result (with the lapse
of time or giving of notice or both) in a material breach or default under any
material agreement or instrument to which the Company is a party or by which the
Company is otherwise bound, or (iii) violate any order, judgment, law, statute,
rule or regulation applicable to the Company, except where such violation,
conflict or breach would not have a Material Adverse Effect on the Company. This
Credit Agreement when executed by the Company will be a legal, valid and binding
obligation of the Company enforceable in accordance with its terms (except as
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws and equitable principles relating to or limiting creditors’ rights
generally).

 

d.           Litigation and Other Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company,
threatened against the Company at law or in equity before or by any court or
Federal, state, municipal or their governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign which could materially
adversely affect the Company, except as disclosed in Schedule 3(d) hereto. The
Company is not subject to any continuing order, writ, injunction or decree of
any court or agency against it which would have a material adverse effect on the
Company.

 

e.           Consents/Approvals. No consents, filings (other than Federal and
state securities filings relating to the issuance of the Securities pursuant to
applicable exemptions from registration, which the Company hereby undertakes to
make in a timely fashion), authorizations or other actions of any governmental
authority are required to be obtained or made by the Company for the Company’s
execution, delivery and performance of this Agreement which have not already
been obtained or made or will be made in a timely manner following the Closing.

 

f.           No Commissions. The Company has not incurred any obligation for any
finder’s, broker’s or agent’s fees or commissions in connection with the
transaction contemplated hereby other than as disclosed to the Investor.

 

6.          Legends. The Investor understands and agrees that the Company will
cause any necessary legends to be placed upon any instruments(s) evidencing
ownership of the Securities or the Warrant Shares, together with any other
legend that may be required by federal or state securities laws or deemed
necessary or desirable by the Company.

 

5.          General Provisions.

 

a.           Confidentiality. The Investor covenants and agrees that it will
keep confidential and will not disclose or divulge any confidential or
proprietary information that such Investor may obtain from the Company pursuant
to financial statements, reports, and other materials submitted by the Company
to such Investor in connection with this Offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by the Investor;
provided, however, that a Investor may disclose such information to its
attorneys, accountants, consultants, assignees or transferees and other
professionals to the extent necessary in connection with his or her investment
in the Company so long as any such professional to whom such information is
disclosed is made aware of the Investor’s obligations hereunder and such
professional agrees to be likewise bound as though such professional were a
party hereto.

 

b.           Successors. The covenants, representations and warranties contained
in this Credit Agreement shall be binding on the Investor’s and the Company’s
heirs and legal representatives and shall inure to the benefit of the respective
successors and assigns of the Company. The rights and obligations of this Credit
Agreement may not be assigned by any party without the prior written consent of
the other party.

 

c.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.

 

d.           Execution by Facsimile. Execution and delivery of this Agreement by
facsimile transmission (including the delivery of documents in Adobe PDF format)
shall constitute execution and delivery of this Agreement for all purposes, with
the same force and effect as execution and delivery of an original manually
signed copy hereof.

 

Exhibit 10.2 – Page 4

 

 

e.           Governing Law and Jurisdiction. This Credit Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts to be wholly performed within such state and without
regard to conflicts of laws provisions. THE PARTIES HERETO EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN.
THE PARTIES HERETO EACH AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT AND/OR THE OFFERING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH
STATE OR FEDERAL COURT THAT SITS IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN,
AND ACCORDINGLY, THE PARTIES EACH IRREVOCABLY WAIVE ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH LITIGATION IN ANY
SUCH COURT. Each of the Investor and Company hereby irrevocably waive and agree
not to assert, by way of motion, as a defense, or otherwise, in every suit,
action or other proceeding arising out of or based on this Credit Agreement
and/or the Loan Facility Documents and brought in any such court, any claim that
Investor or the Company is not subject personally to the jurisdiction of the
above named courts, that Investor’s or the Company’s property, as applicable, is
exempt or immune from attachment or execution, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.

 

f.            (i)          Indemnification Generally. The Company, on the one
hand, and the Investor, on the other hand (each an “Indemnifying Party”), shall
indemnify the other from and against any and all losses, damages, liabilities,
claims, charges, actions, proceedings, demands, judgments, settlement costs and
expenses of any nature whatsoever (including, without limitation, reasonable
attorneys’ fees and expenses) resulting from any breach of a representation and
warranty, covenant or agreement by the Indemnifying Party and all claims,
charges, actions or proceedings incident to or arising out of the foregoing.
Notwithstanding any provision herein to the contrary, the indemnification
obligation of any Investor shall be limited to the principal amount of the
Secured Notes issued to such Investor.

 

(ii)         Indemnification Procedures. Each person entitled to indemnification
under this Section 6 (an “Indemnified Party”) shall give notice as promptly as
reasonably practicable to each party required to provide indemnification under
this Section 6 of any action commenced against or by it in respect of which
indemnity may be sought hereunder, but failure to so notify an Indemnifying
Party shall not release such Indemnifying Party from any liability that it may
have, otherwise than on account of this indemnity agreement so long as such
failure shall not have materially prejudiced the position of the Indemnifying
Party. Upon such notification, the Indemnifying Party shall assume the defense
of such action if it is a claim brought by a third party, and, if and after such
assumption, the Indemnifying Party shall not be entitled to reimbursement of any
expenses incurred by it in connection with such action except as described
below. In any such action, any Indemnified Party shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the contrary or (ii) the named
parties in any such action (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
or conflicting interests between them. The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written consent
(which shall not be unreasonably withheld or delayed by such Indemnifying
Party), but if settled with such consent or if there be final judgment for the
plaintiff, the Indemnifying Party shall indemnify the Indemnified Party from and
against any loss, damage or liability by reason of such settlement or judgment.

 

g.           Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and facsimile numbers
(or to such other addresses or facsimile numbers which such party shall
subsequently designate in writing to the other party):

 

(i)            if to the Issuer:

Glenn R. Rink, President and C.E.O.

AbTech Holdings, Inc.

4110 N. Scottsdale Rd., Suite 235

Scottsdale, AZ 85251

 

with a copy to:

Ballard Spahr LLP

1 East Washington Street

Suite 2300

Phoenix, AZ 85004-2555

Attn: Travis Leach

 

(ii)         if to the Investor to the address set forth next to its name on the
signature page hereto.

 

Exhibit 10.2 – Page 5

 

 

h.           Entire Agreement. This Credit Agreement (including the Exhibits
attached hereto) and other Loan Facility Documents delivered at the Closing
pursuant hereto, contain the entire understanding of the parties in respect of
its subject matter and supersedes all prior agreements and understandings
between or among the parties with respect to such subject matter. The Exhibits
constitute a part hereof as though set forth in full above.

 

i.            Amendment; Waiver. This Credit Agreement may not be modified,
amended, supplemented, canceled or discharged, except by written instrument
executed by the Company and the holders of not less than a majority of the
principal amount of the Secured Notes. No failure to exercise, and no delay in
exercising, any right, power or privilege under this Credit Agreement shall
operate as a waiver, nor shall any single or partial exercise of any right,
power or privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any proceeding or succeeding breach of the same or any other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Credit Agreement are in addition
to all other rights and remedies, at law or equity, that they may have against
each other.

 

j.            Payments on the Secured Notes. Each of the Investors hereto agrees
that all payments on the Secured Notes (including any accrued interest thereon)
by the Company will be paid pro rata to the holders thereof based upon the
principal amount then outstanding to each of such holders.

 

k.          No Impairment. At all times after the date hereof, the Company will
not take or permit any action, or cause or permit any subsidiary to take or
permit any action that materially impairs or adversely affects the rights of the
Investors under the this Agreement, the Secured Note or any of the other Loan
Facility Documents.

 

l.            Review by Counsel. The Investor acknowledges and agrees that
he/she/it has had the opportunity to review this Agreement with legal counsel
and other advisors of their choosing.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
written above.

 

  AbTech Holdings, Inc.             By:       Name: Glenn R. Rink     Title:
President and CEO

 

  AbTech INDUSTRIES, Inc.             By:       Name: Glenn R. Rink     Title:
President and CEO           INVESTOR

 

  Name in which Note and Warrant should be issued:    

 

  By:   

  Name:   

  Title: (if any)  

 

  Legal Address       City, State and Zip Code       Email Address       Tax ID
# or Social Security #

 

Exhibit 10.2 – Page 6

 

 

Schedule 3(d)

 

LITIGATION AND OTHER PROCEEDINGS

 

On April 17, 2015, the Company issued a release addressing the fact that AbTech
and its $12 million storm water drainage contract with Nassau County (the
“Contract”) had been mentioned in reports of a grand jury investigation of New
York Senator Dean Skelos and his son, Adam. Indictments against both Dean and
Adam Skelos were announced on May 4, 2015, alleging that, among other things,
the Skelos’ engaged in unlawful practices in connection with the award of the
Contract to AbTech. AbTech is not a party to the Skelos criminal proceedings,
and intends to continue to fully cooperate with federal investigators. To date,
AbTech has received no indication from Nassau County of any intention to
discontinue the performance or funding of the Contract. If Nassau County were to
take any such action, AbTech could be materially adversely affected.

 

Exhibit 10.2 – Page 7

 

 

MAY 28, 2015 FORM OF CREDIT AGREEMENT – EXHIBIT A

 

THE SECURITIES REPRESENTED BY THIS SECURED NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE OFFERED
FOR SALE OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW OR UPON ISSUANCE OF AN OPINION
OF COUNSEL (SATISFACTORY TO THE COMPANY) THAT SUCH SALES ARE PERMISSIBLE UNDER
RULE 144 OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

 

[tlogo1.jpg]

ABTECH HOLDINGS, INC.

 

SECURED PROMISSORY NOTE

 

$                                                        
Dated:   _______________ (Original Principal Amount) (“Issuance Date”)

 

FOR VALUE RECEIVED ABTECH HOLDINGS, INC., a company organized under the laws of
Nevada (the “Company”), hereby promises to pay to _______________ (the “Payee”),
or its registered assigns, the principal amount of ____________________ Dollars
($__________.00 USD) together with interest thereon calculated from the Issuance
Date (“Interest Commencement Date”) in accordance with the provisions of this
Secured Promissory Note (as amended, modified and supplemented from time to
time, this “Secured Note”) and together with any other Secured Notes issued in
the Secured Note Issuance (as defined below) or upon transfer or exchange , the
“Secured Notes”). Capitalized terms not defined in this Secured Note shall have
the meaning ascribed to them in the Credit Agreement.

 

Certain capitalized terms are defined in Section 9 hereof.

 

1.        Payment of Interest. Interest shall accrue on the unpaid principal
amount of this Secured Note at a rate equal to seven and one-half percent
(7.50%) per annum (the “Interest Rate”) beginning on the Interest Commencement
Date.  The Company shall pay Payee all accrued interest on this Secured Note at
maturity. Following any Event of Default (as defined below), interest on this
Secured Note shall accrue, to the extent permitted by law, at a rate equal to
the lesser of fifteen percent (15%) per annum or the maximum rate permitted by
applicable law, through the date on which such Event of Default ceases to exist.
Interest shall be computed on the basis of the actual number of days elapsed and
a 365-day year. In the event that the Company exercises its first extension
option to extend the Maturity Date (as defined below) by an additional ninety
(90) day period (the “First Extension Option”; and the expiration of such ninety
(90) day period the “First Extension Maturity Date”), the interest rate shall
increase to nine and one-half percent (9.5%) per annum on the unpaid principal
on this Secured Note beginning on the Maturity Date (as defined in Section 2). 
In the event that the Company exercises its second extension option to extend
the First Extension Maturity Date by an additional ninety (90) day period (the
“Second Extension Option”), the interest rate shall increase to eleven and
one-half percent (11.5%) per annum on the unpaid principal on this Secured Note
beginning on the First Extension Maturity Date.  Each of the First Extension
Option and Second Extension Option may be referred to individually as an
“Extension Option” or collectively as the “Extension Options”. The Company may
exercise the First Extension Option by providing the Payee with written notice
of such exercise fifteen (15) days prior to the Maturity Date. The Company may
exercise the Second Extension Option by providing the Payee with written notice
of such exercise fifteen (15) days prior to the First Extension Maturity Date.
NOTWITHSTANDING THE FOREGOING, IN NO EVENT WILL THE APPLICABLE INTEREST RATE ON
THIS SECURED NOTE EVER EXCEED THE MAXIMUM RATE PERMITTED UNDER APPLICABLE LAW. 
IF, BUT FOR THE PRECEDING SENTENCE, THE INTEREST RATE ON THIS SECURED NOTE FOR
ANY PERIOD WOULD EXCEED THE MAXIMUM RATE PERMITTED UNDER APPLICABLE LAW, THE
INTEREST RATE FOR SUCH PERIOD SHALL BE REDUCED TO THE MAXIMUM RATE PERMITTED
UNDER APPLICABLE LAW. The number of Warrant Shares (as defined in the Common
Stock Purchase Warrant (the “Warrant”)) that Payee shall be entitled to under
the terms of the Warrant issued by the Company to Payee in connection with the
Offering shall be increased by ten percent (10%) for each Extension Option
exercised by the Company.

 

2.         Maturity Date. The entire principal amount of this Secured Note and
all accrued but unpaid interest thereon shall be due and payable in full in cash
in immediately available funds on the twelve (12) month anniversary of the
Issuance Date (such date, the “Maturity Date”).

 

Exhibit 10.2 – Page 8

 

 

3.         Prepayment. The Company may prepay all or any portion of the
outstanding principal and accrued interest of this Secured Note at any time and
from time to time without penalty or charge upon five (5) days prior written
notice to Lender provided that any accrued but unpaid interest up to the date of
prepayment must be paid in full at the time of prepayment.

 

4.        Seniority; Additional Issuances of Debt and Equity. This Secured Note
together with any other Secured Notes issued in the Secured Note Issuance shall
have a senior security interest in the Collateral (as defined in Section 10);
provided, however, that each will be junior to the senior security interest of
the following outstanding secured notes previously issued by the Company (the
“Senior Notes”):

 

Senior Note Holder  Principal Amount   Date of Senior Note Alexander Mouldovan 
$200,000.00   December 6, 2013 Golden Properties Ltd.   1,025,000.00   May 30,
2014 Donald R. Kendall   100,000.00   May 30, 2014 Donald R. Kendall 
 100,000.00   September 22, 2014 Harry Mittelman and Brenda Mittelman Living
Trust   104,000.00   September 30, 2014 William E. Smith   100,000.00   October
14, 2014 Steven W. Kohlhagen   100,000.00   October 29, 2014 F. Daniel Gabel 
 250,000.00   November 13, 2014

 

Furthermore, the security interest of this Secured Note together with any other
Secured Notes issued in the Secured Note Issuance shall have a security interest
that is pari passu to the security interest of the following secured notes
issued by the Company (the “Other Secured Notes”):

 

Other Secured Note Holder  Principal Amount   Date of Other Secured Note Golden
Properties, Ltd.  $500,000.00   August 18, 2014 Golden Properties, Ltd. 
 212,979.00   September 18, 2014 Golden Properties, Ltd.   500,000.00   October
28, 2014 Golden Properties, Ltd.   550,000.00   November 26, 2014 Golden
Properties, Ltd.   950,000.00   March 23, 2015

 

So long as this Secured Note is outstanding, the Company shall not incur any
additional indebtedness that is senior to this Secured Note, whether with
respect to interest, damages or upon liquidation or dissolution or otherwise,
and the Company will not, and will not permit any subsidiary to, directly or
indirectly, incur any Lien on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom.

 

(b)          So long as this Secured Note is outstanding, neither the Company
nor any Subsidiary shall, directly or indirectly, (i) redeem, purchase or
otherwise acquire any capital stock or set aside any monies for such a
redemption, purchase or other acquisition or (ii) issue any common stock or
common stock equivalents with an effective price or a number of underlying
shares that floats or resets or otherwise varies or is subject to adjustment
based (directly or indirectly) on market prices of the common stock.

 

(c)          Notwithstanding anything to the contrary herein, the Company shall
be permitted to, without the consent of the Payees: (i) incur additional
unsecured indebtedness provided, that such additional indebtedness is
subordinate to this Secured Note, and (ii) issue additional shares of its common
stock.

 

5.           Method of Payments.

 

(i)           Payment. So long as a Payee or any of its nominees shall be the
holder of this Secured Note, and notwithstanding anything contained elsewhere in
this Secured Note to the contrary, the Company will pay all sums for principal,
interest, or otherwise becoming due on this Secured Note held by the Payee or
such nominee not later than 3:00 p.m. New York time, on the date such payment is
due, in immediately available funds, in accordance with the payment instructions
that the Payee may designate in writing, without the presentation or surrender
of such Secured Note or the making of any notation thereon. Any payment made
after 3:00 p.m. New York time, on a Business Day will be deemed made on the next
following Business Day. If the due date of any payment in respect of this
Secured Note would otherwise fall on a day that is not a Business Day, such due
date shall be extended to the next succeeding Business Day, and interest shall
be payable on any principal so extended for the period of such extension. All
amounts payable under this Secured Note shall be paid free and clear of, and
without reduction by reason of, any deduction, set-off or counterclaim. The
Company will afford the benefits of this Section to the Payee and to each other
Person holding this Secured Note.

 

Exhibit 10.2 – Page 9

 

 

(ii)           Transfer and Exchange. Upon surrender of any Secured Note for
registration of transfer or for exchange to the Company at its principal office,
the Company at its sole expense will execute and deliver in exchange therefor a
new Secured Note or Secured Notes, as the case may be, as requested by the
holder or transferee, which aggregate principal amount is equal to the unpaid
principal amount of such Secured Note, registered as such holder or transferee
may request, dated so that there will be no loss of interest on the Secured Note
and otherwise of like tenor; provided that this Secured Note may not be
transferred by Payee to any Person other than Payee’s affiliates without the
prior written consent of the Company (which consent shall not be unreasonably
withheld or delayed). The issuance of new Secured Notes shall be made without
charge to the holder(s) of the surrendered Secured Note for any issuance tax in
respect thereof or other cost incurred by the Company in connection with such
issuance, provided that each Secured Noteholder shall pay any transfer taxes
associated therewith. The Company shall be entitled to regard the registered
holder of this Secured Note as the holder of the Secured Note so registered for
all purposes until the Company or its agent, as applicable, is required to
record a transfer of this Secured Note on its register.

 

(iii)           Replacement. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of any Secured Note
and, in the case of any such loss, theft or destruction of any Secured Note,
upon receipt of an indemnity reasonably satisfactory to the Company or, in the
case of any such mutilation, upon the surrender and cancellation of such Secured
Note, the Company, at its expense, will execute and deliver, in lieu thereof, a
new Secured Note of like tenor and dated the date of such lost, stolen,
destroyed or mutilated Secured Note.

 

6.           Covenants of the Company. The Company covenants and agrees as
follows:

 

(i)           Consolidation, Merger and Sale. The Company will not (a)
consolidate or merge with or into (or permit any subsidiary to consolidate or
merge with or into) any other person other than a subsidiary (where the
pre-existing stockholders of the Company will own a majority of the voting stock
of the surviving entity), or (b) sell or otherwise dispose of (or permit any
subsidiary to sell or otherwise dispose of) a material portion of its property
or assets in one or more transactions to, any other person or entity or enter
into (or permit any subsidiary to enter into) an agreement with respect to any
of the foregoing without the prior consent of the Payee.

 

(ii)           Restricted Payments. The Company will not declare or pay any
dividends on, or make any other distribution or payment on account of, or
redeem, retire, purchase or otherwise acquire, directly or indirectly, any
equity interests of any class of the Company or any subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash, property or in obligations of the
Company or any of its subsidiaries.

 

(iii)           Secured Notes. All Secured Notes shall be on the same terms and
shall be in substantially the same form.

 

(iv)           Reporting Requirements. For as long as the Company is subject to
the periodic reporting requirements of the Securities Exchange Act of 1934 as
amended (the “Exchange Act”) the Company shall file all documents and reports
with the Securities and Exchange Commission that it is required to file under
the Exchange Act and each such document or report will, at the time of such
filing, (i) comply as to form with the requirements of the Exchange Act and (ii)
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein not misleading.

 

7.           Events of Default. If any of the following events takes place
before the Maturity Date (each, an “Event of Default”), Payee, after providing
the Company with written notice and a reasonable opportunity to cure, may
declare all principal and accrued and unpaid interest thereon and all other
amounts payable under this Secured Note immediately due and payable; provided,
however, that this Secured Note shall automatically become due and payable
without any declaration in the case of an Event of Default specified in clause
(iii) or (v), below:

 

(i)Company fails to make payment of any amount when due under this Secured Note;
or

 

(ii)A receiver, liquidator or trustee of Company or any substantial part

of Company’s assets or properties is appointed by a court order; or

 

(iii)Company is adjudicated bankrupt or insolvent; or

 

(iv)Any of Company’s property is sequestered by or in consequence of a court
order and such order remains in effect for more than 30 days; or

 

Exhibit 10.2 – Page 10

 

 

(v)Company files a petition in voluntary bankruptcy or requests reorganization
under any provision of any bankruptcy, reorganization or insolvency law or
consents to the filing of any petition against it under such law, or

 

(vi)Any petition against Company is filed under bankruptcy, receivership or
insolvency law; or

 

(vii)Company makes a formal or informal general assignment for the benefit of
its creditors, or admits in writing its inability to pay debts generally when
they become due, or consents to the appointment of a receiver or liquidator of
Company or of all or any part of its property; or

 

(viii)An attachment or execution is levied against any substantial part of
Company’s assets that is not released within 30 days; or

 

(ix)Company dissolves, liquidates or ceases business activity, or transfers any
major portion of its assets other than in the ordinary course of business; or

 

(x)Company breaches in any material respect any covenant or agreement on its
part contained in this Secured Note or any of the other Transaction Documents
(as defined in the Credit Agreement); or

 

(xi)Any material inaccuracy or untruthfulness of any representation or warranty
of the Company set forth in this Secured Note, the Credit Agreement or any of
the other the Loan Facility Documents (as defined in the Credit Agreement); or

 

(xv)There has been an event of default under any of the other Transaction
Documents, as defined therein, which causes a material adverse effect; or

 

(xvi)the Company shall default in any of its obligations under any mortgage,
credit agreement or other facility or financing instrument that involves an
obligation of the Company of greater than $100,000 whether such indebtedness now
exists or shall hereafter be created; or

 

(xvii)the Company has entered against it any monetary judgment, writ or similar
final process for an amount greater than $100,000.

 

9.Definitions.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their activities.

 

“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.

 

“Secured Noteholder” with respect to this Secured Note, means at any time the
Persons then the record owner hereof collectively.

 

“Secured Note Issuance” or “Offering” shall mean the Secured Promissory Notes
issued by the Company to the Payee and other Secured Noteholders (each in
substantially the form of this Secured Note) in the original principal amount
not to exceed $2,000,000 in the aggregate.

 

“Credit Agreement” means the Credit Agreement, dated May __, 2015 between the
Company and the Payee.

 

9.           Expenses of Enforcement, etc. The Company agrees to pay all
reasonable fees and expenses incurred by the Payee in connection with any
amendments, modifications, waivers, extensions, renewals, renegotiations or
“workouts” of the provisions hereof or incurred by the Payee in connection with
the enforcement or protection of its rights in connection with this Secured
Note, or in connection with any pending or threatened action, proceeding, or
investigation relating to the foregoing, including but not limited to the
reasonable fees and disbursements of counsel for the Payee. The Company
indemnifies the Payee and its directors, managers, affiliates, partners,
members, officers, employees and agents against, and agrees to hold the Payee
and each such person and/or entity harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against the Payee or any such person and/or
entity arising out of, in any way connected with, or as a result of (i) the
consummation of the loan evidenced by this Secured Note and the use of the
proceeds thereof or (ii) any claim, litigation, investigation or proceedings
relating to any of the foregoing, whether or not the Payee or any such person
and/or entity is a party thereto other than any loss, claim, damage, liability
or related expense incurred or asserted against the payee or any such person on
account of the payee’s or such person’s gross negligence or willful misconduct.
Notwithstanding the foregoing, with respect to the indemnification obligations
of the Company hereunder, (a) the Company’s aggregate liability under this
Secured Note to the Payee shall not exceed the aggregate principal amount of the
Secured Note and (b) indemnified liabilities shall not include any liability of
any indemnitee arising out of such indemnitee’s gross negligence or willful
misconduct. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

 



Exhibit 10.2 – Page 11

 

 

10.           Security Interest.

 

(i)           Creation of Security Interest. In order to secure the payment of
the principal and interest and all other obligations of the Company hereunder
now or hereafter owed by the Company to Payee under this Secured Note (the
“Secured Obligations”), the Company and its subsidiary AbTech Industries, Inc.
hereby grants to Payee (or its designee) (the “Secured Party”) a security
interest (the “Security Interest”) in all of the tangible and intangible assets
of the Company (the "Collateral"), which includes, without limitation, a
security interest in all of the intellectual property held by the Company and
its subsidiaries on the terms and conditions set forth herein and the
Transaction Documents.

 

(ii)           Additional Rights of Secured Party. The Company and its
subsidiary AbTech Industries, Inc. shall each execute and deliver to Secured
Party concurrently with the Company’s execution and delivery of this Agreement
and at any time thereafter at the reasonable request of Secured Party, all
financing statements, continuation financing statements, fixture filings,
security agreements, mortgages, pledges, assignments, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of accounts, letters of authority, and all other documents that
Secured Party may reasonably request, in form reasonably satisfactory to Secured
Party, to perfect and maintain perfected Secured Party’s continuing security
interests in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Facility Documents, the Company and
AbTech Industries, Inc. hereby authorize Secured Party to file and/or record
such financing statements and other documents as Secured Party deems reasonably
necessary to perfect and maintain Secured Party’s continuing security interest
in the Collateral, including, but not limited to, any and all filings recognized
by the United States Patent and Trademark Office for the purposes of perfecting
a security interest in any Collateral that is considered intellectual property
of the Company. The Company and AbTech Industries, Inc. each agrees that any
such financing statements may contain an “all asset” or “all property”
description of the Collateral.

 

(iii)           The Security Interest shall terminate when all the Secured
Obligations have been fully and indefeasibly paid in full, at which time the
Payee shall execute and deliver to the Company and AbTech Industries, Inc. all
Uniform Commercial Code termination statements and similar documents which the
Company and/or AbTech Industries, Inc. shall reasonably request to evidence such
termination.

 

11.           Amendment and Waiver. The provisions of this Secured Note may not
be modified, amended or waived, and the Company may not take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
without the written consent of the holders of a majority of the then outstanding
principal amount of all similar Secured Notes issued in the Company’s offering
of Secured Notes; provided, however, that any waiver of any Event of Default
shall require the written consent of the holders of not less than 60% of the
then outstanding principal amount of all similar Secured Notes issued in the
Company’s offering of Secured Notes.

 

12.           Remedies Cumulative. No remedy herein conferred upon the Payee is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.

 

13.           Remedies Not Waived. No course of dealing between the Company and
the Payee or any delay on the part of the Payee in exercising any rights
hereunder shall operate as a waiver of any right of the Payee.

 

14.           Assignments. The Payee may assign, participate, transfer or
otherwise convey this Secured Note and any of its rights or obligations
hereunder or interest herein, in whole or part, to any other Person and this
Secured Note shall inure to the benefit of the Payee’s successors and assigns.
The Company shall not assign or delegate this Secured Note or any of its
liabilities or obligations hereunder.

 

15.           Headings. The headings of the sections and paragraphs of this
Secured Note are inserted for convenience only and do not constitute a part of
this Secured Note.

 

Exhibit 10.2 – Page 12

 

 

16.           Severability. If any provision of this Secured Note is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Secured Note will remain in full force and effect. Any
provision of this Secured Note held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.

 

17.           Cancellation. After all principal, premiums (if any) and accrued
interest at any time owed on this Secured Note have been paid in full, or this
Secured Note has been converted this Secured Note will be surrendered to the
Company for cancellation and will not be reissued.

 

18.           Maximum Legal Rate. If at any time an interest rate applicable
hereunder exceeds the maximum rate permitted by law, such rate shall be reduced
to the maximum rate so permitted by law.

 

19.           Place of Payment and Notices. Unless otherwise stated herein,
payments of principal and interest are to be delivered to the Secured Noteholder
of this Secured Note at the address provided by the Payee in the Credit
Agreement, or at such other address as such Secured Noteholder has specified by
prior written notice to the Company. No notice shall be deemed to have been
delivered until the first Business Day following actual receipt thereof at the
foregoing address.

 

20.           Waiver of Jury Trial. The Payee and the Company each hereby waives
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Secured Note
and/or the transactions contemplated hereunder.

 

21.           Submission to Jurisdiction.

 

  (i)           Any legal action or proceeding with respect to this Secured Note
may be brought in the courts of the State of New York or of the United States of
America sitting in New York County, and, by execution and delivery of this
Secured Note, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.

 

  (ii)           The Company hereby irrevocably waives, in connection with any
such action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.

 

  (iii)           Nothing herein shall affect the right of the Payee to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Company in any other jurisdiction.

 

22.           GOVERNING LAW. ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS SECURED NOTE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK.

 

IN WITNESS WHEREOF, the Company has executed and delivered this Secured
Promissory Note on the date first written above.

 

  COMPANY:       ABTECH HOLDINGS, INC.         By:      Name:  Glenn R. Rink  
Title: President and CEO

 

Exhibit 10.2 – Page 13

 

 

MAY 28, 2015 FORM OF CREDIT AGREEMENT – EXHIBIT B

 

these securities have not been registered with the united states securities and
exchange commission or the securities commission of any state pursuant to an
exemption from registration under regulation d promulgated under the securities
act of 1933, as amended (the “act”). this warrant shall not constitute an offer
to sell nor a solicitation of an offer to buy the securities in any jurisdiction
in which such offer or solicitation would be unlawful. the securities are
“restricted” and may not be resold or transferred except as permitted under the
act pursuant to registration or exemption therefrom.

 

COMMON STOCK PURCHASE WARRANT

(“Warrant”)

 

To Purchase Shares of $0.001 Par Value Common Stock (“Common Stock”) of

 

No. [W-__] [__________] Shares

 

[tlogo1.jpg]

ABTECH HOLDINGS, INC.

 

THIS CERTIFIES that, for value received, _______________ (the “Purchaser” or
“Holder”) is entitled, upon the terms and subject to the conditions hereinafter
set forth, at any time on or after the date hereof and on or prior to 8:00 p.m.
New York City Time on the date that is five (5) years after the date hereof (the
“Termination Date”), but not thereafter, to subscribe for and purchase from
AbTech Holdings Inc., a Nevada corporation (the “Company”), a number of shares
of the Company’s Common Stock set forth above, subject to adjustment as provided
herein (such shares, the “Warrant Shares”) at an initial exercise price of
$________ per share (the fair market value of the Company’s Common Stock on the
date of issue based on the average closing price of the Company’s Common Stock
for the 5 trading days prior to the date of issue) (as adjusted from time to
time pursuant to the terms hereof, the “Exercise Price”). The Exercise Price and
the number of shares for which this Warrant is exercisable shall be subject to
adjustment as provided herein. This Warrant is being issued in connection with
the Credit Agreement, dated May __, 2015 (the “Credit Agreement”), entered into
between the Company and the Purchaser in connection with the Company’s offering
of up to $2,000,000 Secured Promissory Notes (the “Notes”, and such offering,
the “Offering”).

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed thereto in the Credit Agreement or the Notes, as applicable.

 

18.Title of Warrant. Prior to the expiration hereof and subject to compliance
with applicable laws, this Warrant and all rights hereunder are transferable, in
whole or in part, at the office or agency of the Company by the Holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant together
with (a) the Assignment Form annexed hereto properly endorsed, and (b) any other
documentation reasonably necessary to satisfy the Company that such transfer is
in compliance with all applicable securities laws. The term “Holder” shall refer
to the Purchaser or any subsequent transferee of this Warrant.

 

19.Authorization of Shares. The Company covenants that all shares of Common
Stock which may be issued upon the exercise of rights represented by this
Warrant will, upon exercise of the rights represented by this Warrant and
payment of the Exercise Price as set forth herein, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue or otherwise specified herein).

 

20.Exercise of Warrant.

 

a.The Holder may exercise this Warrant, in whole or in part, at any time and
from time to time by delivering (which may be by facsimile) to the offices of
the Company or any transfer agent for the Common Stock this Warrant, together
with a Notice of Exercise in the form annexed hereto specifying the number of
Warrant Shares with respect to which this Warrant is being exercised, together
with payment in cash to the Company of the Exercise Price therefor, or

 

Exhibit 10.2 – Page 14

 

 

b.In the event that the Warrant is not exercised in full, the number of Warrant
Shares shall be reduced by the number of such Warrant Shares for which this
Warrant is exercised and/or surrendered, and the Company, if requested by Holder
and at its expense, shall within three (3) Trading Days (as defined below) issue
and deliver to the Holder a new Warrant of like tenor in the name of the Holder
or as the Holder (upon payment by Holder of any applicable transfer taxes) may
request, reflecting such adjusted Warrant Shares. Notwithstanding anything to
the contrary set forth herein, upon exercise of any portion of this Warrant in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Warrant to the Company unless such Holder is purchasing the full
amount of Warrant Shares represented by this Warrant. The Holder and the Company
shall maintain records showing the number of Warrant Shares so purchased
hereunder and the dates of such purchases or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Warrant upon each such exercise. The Holder and any
assignee, by acceptance of this Warrant or a new Warrant, acknowledge and agree
that, by reason of the provisions of this Section, following exercise of any
portion of this Warrant, the number of Warrant Shares which may be purchased
upon exercise of this Warrant may be less than the number of Warrant Shares set
forth on the face hereof. Certificates for shares of Common Stock purchased
hereunder shall be delivered to the Holder hereof within three (3) Trading Days
after the date on which this Warrant shall have been exercised as aforesaid. The
Holder may withdraw its Notice of Exercise at any time if the Company fails to
timely deliver the relevant certificates to the Holder as provided in this
Agreement. A Notice of Exercise shall be deemed sent on the date of delivery if
delivered before 8:00 p.m. New York Time on such date, or the day following such
date if delivered after 8:00 p.m. New York Time; provided that the Company is
only obligated to deliver Warrant Shares against delivery of the Exercise Price
from the holder hereof and, if the Holder is purchasing the full amount of
Warrant Shares represented by this Warrant, surrender of this Warrant (or
appropriate affidavit and/or indemnity in lieu thereof). In lieu of delivering
physical certificates representing the Warrant Shares issuable upon conversion
of this Warrant, provided the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Holder, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Warrant Shares issuable upon
exercise to the Holder, by crediting the account of the Holder’s prime broker
with DTC through its Deposit Withdrawal At Custodian (“DWAC”) system. The time
periods for delivery described above shall apply to the electronic transmittals
through the DWAC system. The Company agrees to coordinate with DTC to accomplish
this objective.

 

c.The term “Trading Day” means (x) if the Common Stock is not listed on the New
York or American Stock Exchange but sale prices of the Common Stock are reported
on NASDAQ National Market or another automated quotation system, a day on which
trading is reported on the principal automated quotation system on which sales
of the Common Stock are reported, (y) if the Common Stock is listed on the New
York Stock Exchange or the American Stock Exchange, a day on which there is
trading on such stock exchange, or (z) if the foregoing provisions are
inapplicable, a day on which quotations are reported by National Quotation
Bureau Incorporated. The trading exchange or market on which the Company’s
Common Stock is listed shall be referred to as the “Principal Market”.

 

The Company’s obligations to issue and deliver Warrant Shares upon an exercise
in accordance with Section 3 above are absolute and unconditional, irrespective
of any action or inaction by the Holder to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of this Warrant as required pursuant to the
terms hereof.

 

21.No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
issuance of a fractional share upon any exercise hereunder, the Company will
either round up to nearest whole number of shares or pay the cash value of that
fractional share, which cash value shall be calculated on the basis of the
average closing price of the Common Stock during the five (5) Trading Days
immediately preceding the date of exercise.

 

Exhibit 10.2 – Page 15

 

 

22.Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant or in such name or names as may be directed by the
Holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
hereof; and provided further, that the Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance of any Warrant certificates or any certificates for the Warrant Shares
other than the issuance of a Warrant certificate to the Holder in connection
with the Holder’s surrender of a Warrant Certificate upon the exercise of all or
less than all of the Warrants evidenced thereby.

 

23.Closing of Books. The Company will at no time close its shareholder books or
records in any manner which interferes with the timely exercise of this Warrant.

 

24.No Rights as Shareholder until Exercise. Subject to Section 11 of this
Warrant and the provisions of any other written agreement between the Company
and the Purchaser, the Purchaser shall not be entitled to vote or receive
dividends or be deemed the holder of Warrant Shares or any other securities of
the Company that may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Purchaser, as such, any of the rights of a stockholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised as provided herein. However, at the time of
the exercise of this Warrant pursuant to Section 3 hereof, the Warrant Shares so
purchased hereunder shall be deemed to be issued to such Holder as the record
owner of such shares as of the close of business on the date on which this
Warrant shall have been exercised.

 

25.Assignment and Transfer of Warrant. This Warrant may be assigned by the
surrender of this Warrant and the Assignment Form annexed hereto duly executed
at the office of the Company (or such other office or agency of the Company or
its transfer agent as the Company may designate by notice in writing to the
registered Holder hereof at the address of such Holder appearing on the books of
the Company); provided, however, that this Warrant may not be resold or
otherwise transferred except (a) in a transaction registered under the Act, or
(b) in a transaction pursuant to an exemption, if available, from registration
under the Act and whereby, if reasonably requested by the Company, an opinion of
counsel reasonably satisfactory to the Company is obtained by the Holder of this
Warrant to the effect that the transaction is so exempt.

 

26.Loss, Theft, Destruction or Mutilation of Warrant; Exchange. The Company
represents warrants and covenants that (a) upon receipt by the Company of
evidence and/or indemnity reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Warrant or stock certificate representing the
Warrant Shares, and in case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, and (b) upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of this Warrant or stock certificate, without any charge
therefor. This Warrant is exchangeable at any time for an equal aggregate number
of Warrants of different denominations, as requested by the holder surrendering
the same, or in such denominations as may be requested by the Holder following
determination of the Exercise Price. No service charge will be made for such
registration or transfer, exchange or reissuance.

 

27.Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a legal holiday.

 

28.Adjustments of Exercise Price and Number of Warrant Shares. The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as set forth in this
Section 11.

 

a.Subdivisions, Combinations, Stock Dividends and other Issuances. If the
Company shall, at any time while this Warrant is outstanding, (i) pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock (ii) subdivide outstanding
shares of Common Stock into a larger number of shares, or (iii) combine
outstanding Common Stock into a smaller number of shares, then the Exercise
Price shall be multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 11(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination. The number of shares which may be purchased hereunder shall be
increased proportionately to any reduction in Exercise Price pursuant to this
paragraph 11(a), so that after such adjustments the aggregate Exercise Price
payable hereunder for the increased number of shares shall be the same as the
aggregate Exercise Price in effect just prior to such adjustments.

 

Exhibit 10.2 – Page 16

 

 

b.Other Distributions. If at any time after the date hereof the Company
distributes to holders of its Common Stock, other than as part of its
dissolution, liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
Common Stock), then the number of Warrant Shares for which this Warrant is
exercisable shall be increased to equal: (i) the number of Warrant Shares for
which this Warrant is exercisable immediately prior to such event, (ii)
multiplied by a fraction, (A) the numerator of which shall be the Fair Market
Value (as defined below) per share of Common Stock on the record date for the
dividend or distribution, and (B) the denominator of which shall be the Fair
Market Value price per share of Common Stock on the record date for the dividend
or distribution minus the amount allocable to one share of Common Stock of the
value (as jointly determined in good faith by the Board of Directors of the
Company and the Holder) of any and all such evidences of indebtedness, shares of
capital stock, other securities or property, so distributed. For purposes of
this Warrant, “Fair Market Value” shall equal the average closing trading price
of the Common Stock on the Principal Market for the five (5) Trading Days
preceding the date of determination or, if the Common Stock is not listed or
admitted to trading on any Principal Market, and the average price cannot be
determined as contemplated above, the Fair Market Value of the Common Stock
shall be as reasonably determined in good faith by the Company’s Board of
Directors and the Holder. If the Fair Market Value of the Common Stock cannot be
determined by the Company’s Board of Directors and the Holder after five (5)
business days, such determination shall be made by a third party appraisal firm
mutually agreeable by the Board of Directors and the Holder, at the expense of
the Company (the “Independent Appraiser”). The fair market value as determined
by the Independent Appraiser shall be final. The Exercise Price shall be reduced
to equal: (i) the Exercise Price in effect immediately before the occurrence of
any event (ii) multiplied by a fraction, (A) the numerator of which is the
number of Warrant Shares for which this Warrant is exercisable immediately
before the adjustment, and (B) the denominator of which is the number of Warrant
Shares for which this Warrant is exercisable immediately after the adjustment.

 

c.Merger, etc. If at any time after the date hereof there shall be a merger or
consolidation of the Company with or into or a transfer of all or substantially
all of the assets of the Company to another entity, then the Holder shall be
entitled to receive upon or after such transfer, merger or consolidation
becoming effective, and upon payment of the Exercise Price then in effect, the
number of shares or other securities or property of the Company or of the
successor corporation resulting from such merger or consolidation, which would
have been received by the Holder for the shares of stock subject to this Warrant
had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be. The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

 

d.Reclassification, etc. If at any time after the date hereof there shall be a
reorganization or reclassification of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, then the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares or other
securities or property resulting from such reorganization or reclassification,
which would have been received by the Holder for the shares of stock subject to
this Warrant had this Warrant at such time been exercised.

 

e.Exercise of Extension Option. If at any time after the date hereof the Company
exercises an extension option as described in that certain promissory note
entered into in connection with the Notes and the Credit Agreement, the Warrant
Shares issuable hereunder shall be increased by ten percent (10%) for each such
extension option exercised.

 

Exhibit 10.2 – Page 17

 

 

29.Voluntary Adjustment by the Company. The Company may at its option, at any
time during the term of this Warrant, reduce but not increase the then current
Exercise Price to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company.

 

30.Notice of Adjustment. Whenever the number of Warrant Shares or number or kind
of securities or other property purchasable upon the exercise of this Warrant or
the Exercise Price is adjusted, the Company, at its expense, shall promptly mail
to the Holder of this Warrant a notice setting forth the number of Warrant
Shares (and other securities or property) purchasable upon the exercise of this
Warrant and the Exercise Price of such Warrant Shares after such adjustment and
setting forth the computation of such adjustment and a brief statement of the
facts requiring such adjustment.

 

31.Authorized Shares. The Company covenants that during the period this Warrant
is outstanding and exercisable, it will reserve and keep available from its
authorized and unissued Common Stock a sufficient number of shares to provide
solely for the issuance of the Warrant Shares upon the exercise of any and all
purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law, regulation, or rule of any
applicable market or exchange.

 

32.Compliance with Securities Laws. The Holder hereof acknowledges that the
Warrant Shares acquired upon the exercise of this Warrant, if not registered (or
if no exemption from registration exists), will have restrictions upon resale
imposed by state and federal securities laws. Each certificate representing the
Warrant Shares issued to the Holder upon exercise (if not registered, for resale
or otherwise, or if no exemption from registration exists) will bear
substantially the following legend: THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

33.Purpose of Warrant Shares. Without limiting the Purchaser’s right to
transfer, assign or otherwise convey this Warrant or Warrant Shares in
compliance with all applicable securities laws, the Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant and the Warrant Shares to be
issued upon exercise hereof are being acquired solely for the Purchaser’s own
account and not as a nominee for any other party, and that the Purchaser will
not offer, sell or otherwise dispose of this Warrant or any Warrant Shares to be
issued upon exercise hereof except under circumstances that will not result in a
violation of applicable federal and state securities laws.

 

34.Miscellaneous.

 

a.Issue Date; Choice of Law; Venue; Jurisdiction. The provisions of this Warrant
shall be construed and shall be given effect in all respects as if it had been
issued and delivered by the Company on the date hereof. This Warrant shall be
binding upon any successors or assigns of the Company. This Warrant will be
construed and enforced in accordance with and governed by the laws of the State
of New York, except for matters arising under the Act, without reference to
principles of conflicts of law. Each of the parties consents to the exclusive
jurisdiction of the Federal and State Courts sitting in the County of New York
in the State of New York in connection with any dispute arising under this
Warrant and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens or venue, to
the bringing of any such proceeding in such jurisdiction.

 

Exhibit 10.2 – Page 18

 

 

b.Modification and Waiver. This Warrant and any provisions hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought. Any
amendment effected in accordance with this paragraph shall be binding upon the
Purchaser, each future holder of this Warrant and the Company. No waivers of, or
exceptions to, any term, condition or provision of this Warrant, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.

 

c.Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing by facsimile, mail or personal delivery and shall
be effective upon actual receipt of such notice. The addresses for such
communications shall be to the addresses as shown on the books of the Company or
to the Company at the address set forth in the Loan Facility Documents. A party
may from time to time change the address to which notices to it are to be
delivered or mailed hereunder by notice in accordance with the provisions of
this Section 9.

 

d.Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Warrant
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

e.Specific Enforcement. The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

 

f.Counterparts/Execution. This Warrant may be executed by facsimile and in any
number of counterparts, and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
agreement. Execution and delivery of this Warrant by facsimile transmission
(including delivery of documents in Adobe PDF format) shall constitute execution
and delivery of this Warrant for all purposes, with the same force and effect as
execution and delivery of an original manually signed copy hereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.

 

Dated: May__, 2015

 

  ABTECH HOLDINGS, INC.         By:     Name:  Glenn Rink   Title: President and
CEO

 

Exhibit 10.2 – Page 19

 

 

NOTICE OF EXERCISE

 

To:ABTECH HOLDINGS, INC.

 

The undersigned hereby irrevocably exercises the right to purchase
_______________ shares of Common Stock of AbTech Holdings Inc., a Nevada
corporation, evidenced by the attached Warrant, and tenders herewith payment of
the aggregate Exercise Price with respect to such shares in full, in the amount
of $__________, in cash, by certified or official bank check or by wire transfer
for the account of the Company.

 

The undersigned requests that stock certificates for such Warrant Shares be
issued, and a Warrant representing any unexercised portion hereof be issued,
pursuant to this Warrant, in the name of the registered Warrant Holder and
delivered to the undersigned at the address set forth below.

 

          (Name)           (Signature)           (Address)

 

      Signature           Date:              

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

_____________________________________ whose address is
_______________________________________________

 

      Dated:  ______________,           Holder’s Signature:              
Holder’s Address:                    

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

Exhibit 10.2 – Page 20

 

 

MAY 28, 2015 FORM OF CREDIT AGREEMENT – EXHIBIT C

 

INVESTOR QUESTIONNAIRE

 

ABTECH HOLDINGS, INC.

 

Confidential Investor Questionnaire

 

To:AbTech Holdings, Inc.

 

I.           The Investor represents and warrants that he or it comes within one
category marked below, and that for any category marked, he or it has truthfully
set forth, where applicable, the factual basis or reason the Investor comes
within that category. ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT
STRICTLY CONFIDENTIAL EXCEPT AS NECESSARY FOR THE COMPANY AND/OR THE PLACEMENT
AGENT TO COMPLY WITH LAW AND/OR ANY RULES PROMULGATED BY ANY REGULATORY AGENCY.
The undersigned shall furnish any additional information which the Company deems
necessary in order to verify the answers set forth below.

 

Category A        The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000, excluding the value of the primary
residence of such individual, calculated by subtracting from the estimated fair
market value of the property the amount of debt secured by the property, up to
the estimated fair market value of the property.

 

Explanation. In calculating net worth you may include equity in personal
property and real estate (other than Investor’s principal residence which may
not be included in such net worth calculation), cash, short-term investments,
stock and securities. Equity in personal property and real estate should be
based on the fair market value of such property less debt secured by such
property.

 

Category B        The undersigned is an individual (not a partnership,
corporation, etc.) who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with his or her spouse in excess of
$300,000 in each of those years (in each case including foreign income, tax
exempt income and full amount of capital gains and losses but excluding any
income of other family members and any unrealized capital appreciation) and has
a reasonable expectation of reaching the same income level in the current year.
    Category C        The undersigned is a director or executive officer of the
Company which is issuing and selling the Secured Promissory Notes (“Notes”).    
Category D        The undersigned is a bank; a savings and loan association;
insurance company; registered investment company; registered business
development company; licensed small business investment company; or employee
benefit plan within the meaning of Title 1 of ERISA and (a) the investment
decision is made by a plan fiduciary which is either a bank, savings and loan
association, insurance company or registered investment advisor, or (b) the plan
has total assets in excess of $5,000,000 or is a self directed plan with
investment decisions made solely by persons that are accredited investors.

 

              (describe entity)  

 

Category E        The undersigned is a private business development company as
defined in section 202(a)(22) of the Investment Advisors Act of 1940.

 

Exhibit 10.2 – Page 21

 

 

              (describe entity)  

 

Category F        The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Notes and with total assets in excess of
$5,000,000.

 

              (describe entity)  

 

Category G        The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Notes, where
the purchase is directed by a “sophisticated person” as defined in Regulation
506(b)(2)(ii) under the Securities Act of 1933.

 

Category H        The undersigned is an entity (other than a trust) all the
equity owners of which are “accredited investors” within one or more of the
above categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement.

 

              (describe entity)  

 

Category I        The undersigned is not within any of the categories above and
is therefore not an accredited investor.

 

For purposes hereof, “individual income” means adjusted gross income less any
income attributable to a spouse or to property owned by a spouse, increased by
the following amounts (but not including any amounts attributable to a spouse or
to property owned by a spouse): (i) the amount of any interest income received
which is tax-exempt under Section 103 of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) the amount of losses claimed as a limited partner in
a limited partnership (as reported on Schedule E of Form 1040), (iii) any
deduction claimed for depletion under Section 611 et seq. of the Code, and (iv)
any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 12.02 of
the Code.

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the execution of this Agreement in the event that the
representations and warranties in this Agreement shall cease to be true,
accurate and complete.

 

II.           SUITABILITY (please answer each question)

 

(a)           For an individual Investor, please describe your current
employment, including the company by which you are employed and its principal
business:

         

 

(b)           For an individual Investor, please describe any college or
graduate degrees held by you:

       

 

(c)           For all Investors, please list types of prior investments:

 

 

       

 

Exhibit 10.2 – Page 22

 

 

(d)           For all Investors, please state whether you have you participated
in other private placements before:

 

  YES_______ NO_______

 

(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:

 

    Public   Private       Companies   Companies     Frequently          
Occasionally           Never        

 

(f)           For individual Investors, do you expect your current level of
income to significantly decrease in the foreseeable future:

 

  YES_______ NO_______

 

(g)           For trust, corporate, partnership and other institutional
Investors, do you expect your total assets to significantly decrease in the
foreseeable future:

 

  YES_______ NO_______

 

(h)           For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

 

  YES_______ NO_______

 

(i)           For all Investors, are you familiar with the risk aspects and the
non-liquidity of investments such as the Notes for which you seek to subscribe?

 

  YES_______ NO_______

 

(j)           For all Investors, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

 

  YES_______ NO_______

 

III.           MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

 

  (a) Individual Ownership   (b) Community Property   (c) Joint Tenant with
Right of     Survivorship (both parties     must sign)   (d) Partnership*   (e)
Tenants in Common   (f) Corporation*   (g) Trust*   (h) Limited Liability
Company*   (i) Other

 

*If Notes are being subscribed for by an entity, the attached Certificate of
Signatory must also be completed.

 

IV.           FINRA AFFILIATION.

 

Are you affiliated or associated with an FINRA member firm (please check one):

 

Yes _________ No __________

 

Exhibit 10.2 – Page 23

 

 

If Yes, please describe:

           

 

*If Investor is a Registered Representative with an FINRA member firm, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules.

 

    Name of FINRA Member Firm         By:       Authorized Officer        
Date:     

 

V.         The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained herein and such answers have been provided under the
assumption that the Company will rely on them.

 

VI.         In furnishing the above information, the undersigned acknowledges
that the Company will be relying thereon in determining, among other things,
whether there are reasonable grounds to believe that the undersigned qualifies
as a Purchaser under Section 4(2) and/or Regulation D of the Securities Act of
1933 and applicable State Securities laws for the purposes of the proposed
investment.

 

VII.        The undersigned understands and agrees that the Company may request
further information of the undersigned in verification or amplification of the
undersigned’s knowledge of business affairs, the undersigned’s assets and the
undersigned’s ability to bear the economic risk involved in an investment in the
securities of the Company.

 

VIII.        The undersigned represents to you that (a) the information
contained herein is complete and accurate on the date hereof and may be relied
upon by you and (b) the undersigned will notify you immediately of any change in
any such information occurring prior to the acceptance of the subscription and
will promptly send you written confirmation of such change. The undersigned
hereby certifies that he, she or it has read and understands the Credit
Agreement related hereto.

 

IX.         In order for the Company to comply with applicable anti-money
laundering/U.S. Treasury Department Office of Foreign Assets Control (“OFAC”)
rules and regulations, Investor is required to provide the following
information:

 

1.           Payment Information

 

(a)    Name and address (including country) of the bank from which Investor’s
payment to the Company is being wired (the “Wiring Bank”):

       

 

(c)    Investor’s wiring instructions at the Wiring Bank:

       

 

Exhibit 10.2 – Page 24

 

 

(c)    Is the Wiring Bank located in the U.S. or another “FATF Country”*?

 

  _____ Yes ______ No

 

(d)     Is Investor a customer of the Wiring Bank?

 

  _____ Yes ______ No

 

2.           Additional Information

 

For Individual Investors:

 

____ A government issued form of picture identification (e.g., passport or
drivers license).

 

____ Proof of the individual’s current address (e.g., current utility bill), if
not included in the form of picture identification.

 

For Funds of Funds or Entities that Invest on Behalf of Third Parties:

 

_____A certificate of due formation and organization and continued authorization
to conduct business in the jurisdiction of its organization (e.g., certificate
of good standing).

 

_____An “incumbency certificate” attesting to the title of the individual
executing these subscription materials on behalf of the prospective investor.

 

_____A completed copy of a certification that the entity has adequate anti-money
laundering policies and procedures (“AML Policies and Procedures”) in place that
are consistent with the USA PATRIOT Act, OFAC and other relevant federal, state
or non-U.S. anti-money laundering laws and regulations (with a copy of the
entity’s current AML Policies and Procedures to which such certification
relates).

 

_____A letter of reference any entity not located in the U.S. or other FATF
country, from the entity’s local office of a reputable bank or brokerage firm
that is incorporated, or has its principal place of business located, in the
U.S. or other FATF Country certifying that the prospective investor maintains an
account at such bank/brokerage firm for a length of time and containing a
statement affirming the prospective investor’s integrity.

 

For all other Entity Investors:

 

_____A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization
(e.g., certificate of good standing).

 

_____An “incumbency certificate” attesting to the title of the individual
executing these subscription materials on behalf of the prospective investor.

 

_____A letter of reference from the entity’s local office of a reputable bank or
brokerage firm that is incorporated, or has its principal place of business
located, in the U.S. or other FATF Country certifying that the prospective
investor maintains an account at such bank/brokerage firm for a length of time
and containing a statement affirming the prospective investor’s integrity.

 

 



* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.

 

Exhibit 10.2 – Page 25

 

 

_____If the prospective investor is a privately-held entity, a certified list of
the names of every person or entity who is directly or indirectly the beneficial
owner of 25% or more of any voting or non-voting class of equity interests of
the Investor, including (i) country of citizenship (for individuals) or
principal place of business (for entities) and, (ii) for individuals, such
individual’s principal employer and position.

 

_____If the prospective investor is a trust, a certified list of (i) the names
of the current beneficiaries of the trust that have, directly or indirectly, 25%
or more of any interest in the trust, (ii) the name of the settlor of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).

 

X.           ADDITIONAL INFORMATION.

 

A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER GOVERNING
INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE THE TRUST
TO INVEST IN THE SECURITIES. ALL RESOLUTIONS AND DOCUMENTATION MUST BE COMPLETE
AND CORRECT AS OF THE DATE HEREOF.

 

XI.           INFORMATION VERIFICATION CONSENT.

 

BY SIGNING THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER HEREBY GRANTS THE PLACEMENT
AGENT PERMISSION TO REVIEW ALL PUBLICLY AVAILABLE INFORMATION REGARDING
SUBSCRIBER, INCLUDING, BUT NOT LIMITED TO INFORMATION PROVIDED BY The Office of
Foreign Assets Control (“OFAC”) FOR THE PURPOSE OF VERIFYING INFORMATION
PROVIDED BY SUBSCRIBER HEREIN.

 

 

      Signature   Signature (if purchasing jointly)             Name Typed or
Printed   Name Typed or Printed             Entity Name   Entity Name          
  Address   Address             City, State and Zip Code   City, State and Zip
Code

 

Exhibit 10.2 – Page 26

 

 

MAY 28, 2015 FORM OF CREDIT AGREEMENT – EXHIBIT D

 

RISK FACTORS

 

An investment in this Offering is extremely risky. You should carefully consider
the risks, in addition to the other information presented in this Memorandum
before deciding to purchase the Securities being offered by AbTech Holdings Inc.
If any of the following risks actually materialize, our business and prospects
could be seriously harmed and you could lose all or part of your investment. The
risks and uncertainties described below are not exclusive and investors should
also review the Company’s public filings. The Company’s ticker symbol is (OTCBB:
ABHD).

 

Risks Relating to this Offering

 

No Anti-dilution protection

 

 

The Notes and Warrants contain no anti-dilution provisions, which means that the
Company can issue additional shares of common stock and that such additional
issuances will have a dilutive effect on the Secured Notes and Warrants issued
in this Offering.

 

Use of Proceeds of this Offering

 

Our management will have considerable discretion in how we use the net proceeds
from this Offering, and no representation can be made that use of proceeds will
generate material revenues or materially improve our ability to further develop
our product. We intend to use the net proceeds for working capital, general
corporate purposes and for the repayment of certain indebtedness. Even if we
generate material revenues, we currently plan to seek additional capital
following this Offering. No assurance can be given that any source of additional
cash will be available to us. If no source of additional cash is available to
us, we may have to significantly reduce the scope of our operations.

 

No Independent Valuation

 

The Company has not obtained an independent opinion regarding the valuation of
the Company or the Securities, nor has there been any legal, investment banking,
or other diligence in connection with the valuation of the Company or the
Securities. Prospective investors must rely on their own business and investment
background and their own investigation of the Company and its proposed business
in determining whether to invest in the Company and the Secured Notes.

 

Private Offering Exemption

 

This Offering is being made in reliance on an exemption from registration
contained in the Securities Act and the rules and regulations thereunder, and on
similar exemptions from the qualification provisions of applicable state
securities laws. No regulatory authority has reviewed the terms of this
Offering, the disclosure of risks and the fairness of the terms of the Offering
or the business of the Company. Prospective investors must also recognize that
they do not necessarily have any of the protections afforded by applicable
federal and state securities laws as may be provided in registered and/or
qualified offerings and therefore must judge the fairness of the terms of this
Offering and the adequacy and accuracy of this Memorandum without the benefit of
prior review by any regulatory agency.

 

Transaction Fees & Expenses

 

This Offering involves substantial fees and expenses which will be paid out of
the proceeds of the Offering thus reducing the amount of proceeds available to
the Company.

 

Exhibit 10.2 – Page 27

 

 

Risks Relating to Our Business

 

A party to one of our material contracts is under criminal investigation in New
York, the announcement of the investigation and the outcome of that
investigation, could materially adversely impact our business.

 

On May 4, 2015, it was announced that federal authorities had filed a complaint
against New York state Senator Dean Skelos and his son, Adam Skelos. The
complaint alleges, among other things, that the Skelos’ engaged in unlawful
practices in connection with the award of a $12 million storm water drainage
contract (the “Contract”) between Nassau County and the Company. The Company is
not a target of the Skelos’ criminal proceedings and intends to continue to
fully cooperate with federal investigator’s request for information. On May 12,
2015, the Company received notice from the County of Nassau Department of Public
Works suspending all work under the Contract until such time, if at all, as the
County notifies AbTech in writing that the County has lifted the work
suspension. If the County of Nassau does not lift the suspension, AbTech will be
materially adversely affected.

 

On May 6, 2015, AbTech received notice that its previously announced teaming
agreement with Corvias Solutions for the joint development of large stormwater
infrastructure projects was being terminated. The collaboration between AbTech
and Corvias had not produced any significant projects or revenues.

 

We cannot estimate the full impact, that this criminal investigation and any
results may have on the Company’s financial position, operating results or cash
flows. Even if we do not experience significant monetary costs, there may be
adverse publicity associated with these matters that could result in
reputational harm to us that may adversely affect our business. We have not yet
recorded a liability related to these matters. No estimate of the possible loss
or range of loss can be made.

 

Our ability to generate revenue to support our operations is uncertain.

 

We are in the early stage of our business and have a limited history of
generating revenues. We have a limited operating history upon which you can
evaluate our potential for future success, and we are subject to the additional
risks affecting early-stage businesses. Rather than relying on historical
information, financial or otherwise, to evaluate our Company, you should
evaluate our Company in light of your assessment of the growth potential of our
business and the expenses, delays, uncertainties, and complications typically
encountered by early-stage businesses, many of which will be beyond our control.
Early-stage businesses in rapidly evolving markets commonly face risks, such as
the following:

 

•           unanticipated problems, delays, and expenses relating to the
development and implementation of their business plans;

 

•           operational difficulties;

 

•           lack of sufficient capital;

 

•           competition from more advanced enterprises; and

 

•           uncertain revenue generation.

 

Our limited operating history may make it difficult for us to forecast
accurately our operating results.

 

Our planned expense levels are, and will continue to be, based in part on our
expectations, which are difficult to forecast accurately based on our stage of
development and factors outside of our control. We may be unable to adjust
spending in a timely manner to compensate for any unexpected developments.
Further, business development expenses may increase significantly as we expand
operations. To the extent that any unexpected expenses precede, or are not
rapidly followed by, a corresponding increase in revenue, our business,
operating results, and financial condition may be materially and adversely
affected.

 

We have a history of losses that may continue, which may negatively impact our
ability to achieve our business objectives.

 

We have incurred net losses since our inception. We cannot assure you that we
can achieve or sustain profitability on a quarterly or annual basis in the
future. There can be no assurance that future operations will be profitable. We
may not achieve our business objectives and the failure to achieve such goals
would have an adverse impact on us.

 

Our success depends on our ability to expand, operate, and manage successfully
our operations.

 

Our success depends on our ability to expand, operate, and manage successfully
our operations. Our ability to expand successfully will depend upon a number of
factors, including the following:

 

•           signing with strategic partners, dominant in their field

•           the continued development of our business;

•           the hiring, training, and retention of additional personnel;

•           the ability to enhance our operational, financial, and management
systems;

•           the availability of adequate financing;

•           competitive factors;

•           general economic and business conditions; and

•           the ability to implement methods for revenue generation.

 

Exhibit 10.2 – Page 28

 

 

If we are unable to obtain additional capital, our business operations could be
harmed.

 

The development and expansion of our business will require additional funds. In
the future, we expect to seek additional equity or debt financing to provide
capital for our Company. Such financing may not be available or may not be
available on satisfactory terms. If financing is not available on satisfactory
terms, we may be unable to expand our operations. While debt financing will
enable us to expand our business more rapidly than we otherwise would be able to
do, debt financing increases expenses and we must repay the debt regardless of
our operating results. Future equity financings could result in dilution to our
stockholders.

 

The recent global financial crisis, which has included, among other things,
significant reductions in available capital and liquidity from banks and other
providers of credit, substantial reductions or fluctuations in equity and
currency values worldwide, and concerns that the worldwide economy may enter
into a prolonged recessionary period, may make it difficult for us to raise
additional capital or obtain additional credit, when needed, on acceptable terms
or at all.

 

Our inability to obtain adequate capital resources, whether in the form of
equity or debt, to fund our business and growth strategies, may require us to
delay, scale back, or eliminate some or all of our operations, which may
adversely affect our financial results and ability to operate as a going
concern.

 

You may suffer significant dilution if we raise additional capital.

 

If we raise additional capital, we expect it will be necessary for us to issue
additional equity or convertible debt securities. If we issue equity or
convertible debt securities, the price at which we offer such securities may not
bear any relationship to our value, the net tangible book value per share may
decrease, the percentage ownership of our current stockholders would be diluted,
and any equity securities we may issue in such offering or upon conversion of
convertible debt securities issued in such offering, may have rights,
preferences, or privileges with respect to liquidation, dividends, redemption,
voting, and other matters that are senior to or more advantageous than our
common stock.

 

If we obtain debt financing, we will face risks associated with financing our
operations.

 

If we obtain debt financing, we will be subject to the normal risks associated
with debt financing, including the risk that our cash flow will be insufficient
to meet required payments of principal and interest and the risk that we will
not be able to renew, repay, or refinance our debt when it matures or that the
terms of any renewal or refinancing will not be as favorable as the existing
terms of that debt. If we enter into secured lending facilities and are unable
to pay our obligations to our secured lenders, they could proceed against any or
all of the collateral securing our indebtedness to them.

 

Our independent auditors have expressed substantial doubt about its ability to
continue as a going concern, which may hinder our ability to obtain future
financing.

 

In their report dated March 29, 2013, our independent auditors stated that our
financial statements for the fiscal year ended December 31, 2012 were prepared
assuming that the Company would continue as a going concern. Its ability to
continue as a going concern is an issue raised as a result of recurring losses
from operations. Our ability to continue as a going concern is subject to our
ability to obtain necessary funding from outside sources, including obtaining
additional funding from the sale of our securities. Our continued net operating
losses increase the difficulty in meeting such goals and there can be no
assurances that such methods will prove successful.

 

We depend on our officers and key employees who would be difficult to replace,
and our business will likely be harmed if we lose their services or cannot hire
additional qualified personnel.

 

Our success depends substantially on the efforts and abilities of our officers
and other key employees. AbTech Industries has employment agreements with its
chief executive officer, its chief financial officer, and certain key employees,
but we do not think those agreements limit any employee’s ability to terminate
his or her employment. We have key person life insurance on Glenn R. Rink, our
president, chief executive officer and a director; we do not have key person
life insurance covering any of our other officers or other key employees. The
loss of services of one or more of our officers or key employees or the
inability to add key personnel could have a material adverse effect on our
business. Competition for experienced personnel in our industry is substantial.
Our success depends in part on our ability to attract, hire, and retain
qualified personnel. In addition, if any of our officers or other key employees
join a competitor or form a competing company, we may lose some of our
customers.

 

We depend on the recruitment and retention of qualified personnel, and our
failure to attract and retain such personnel could seriously harm our business.

 

Due to the specialized nature of our business, our future performance is highly
dependent upon the continued services of current and future key personnel and
managers. Our future business depends upon our ability to attract and retain
qualified engineering, manufacturing, marketing, sales, and management personnel
for our operations. We may also have to compete with the other companies in our
industry in the recruitment and retention of qualified managerial and technical
employees. Competition for personnel is intense and confidentiality and
non-compete agreements may restrict our ability to hire individuals employed by
other companies. Therefore, we may not be successful in attracting or retaining
qualified personnel. Our failure to attract and retain qualified personnel could
seriously harm our business, results of operations, and financial condition.
Furthermore, we may not be able to accurately forecast our needs for additional
personnel, which could adversely affect our ability to grow.

 

Exhibit 10.2 – Page 29

 

 

The effects of the recent global economic downturn may adversely impact our
business, operating results, or financial condition.

 

The recent global economic downturn has caused disruptions and volatility in
global financial markets and increased rates of default and bankruptcy and has
impacted levels of consumer and commercial spending. We are unable to predict
the duration or severity of the current global economic and financial crisis.
There can be no assurance that any actions we may take in response to further
deterioration in general economic and financial conditions will be sufficient. A
protracted continuation or worsening of the global economic downturn or
disruptions in the financial markets could have a material adverse effect on our
business, financial condition, or results of operations.

 

If we do not achieve broad market acceptance of our clean technology products
and services, we may not be successful.

 

Although our clean technology products and services will serve existing needs,
our delivery of these products and services is unique and subject to broad
market acceptance. As is typical of any new product or service, the demand for
and market acceptance of these products and services are highly uncertain. We
cannot assure you that any of our products and services will be commercialized
on a widespread basis. The commercial acceptance of our products and services
may be affected by a number of factors, including the willingness of
municipalities and other commercial and industrial entities to use our clean
technology products and services to control the quality of water and other
fluids. If the markets for our products and services fail to develop on a
meaningful basis, if they develop more slowly than we anticipate, or if our
products and services fail to achieve sufficient market acceptance, our business
and future results of operations could be adversely affected.

 

Because our clean technology products may be designed to provide a solution
which competes with existing methods, we are likely to face resistance to
change, which could impede our ability to commercialize this business.

 

Our clean technology products may be designed to provide a solution to
environmental challenges created by contaminated water and other fluids.
Currently, large and well capitalized companies provide services in these areas.
These competitors have strong relationships with their customers’ personnel, and
there is a natural reluctance for businesses to change to new technologies,
particularly in such industries as the oil and gas industries where our future
products may be relevant. This reluctance is increased when potential customers
make significant capital investments in competing technologies. Because of these
obstacles, we may face substantial barriers to commercializing our business.

 

If we experience rapid growth and we are not able to manage this growth
successfully, this inability to manage the growth could adversely affect our
business, financial condition, and results of operations.

 

Rapid growth places a significant strain on our financial, operational, and
managerial resources. While we engage in strategic and operational planning to
adequately manage anticipated growth, there can be no assurance that we will be
able to implement and subsequently improve operations and financial systems
successfully and in a timely manner to fully manage our growth. There can be no
assurance that we will be able to manage our growth and any inability to
successfully manage growth could materially adversely affect our business,
financial condition, and results of operation.

 

We have no experience in manufacturing or assembling products on a large scale
basis, and if we do not develop adequate manufacturing and assembly processes
and capabilities to do so in a timely manner, we may be unable to achieve our
growth and profitability objectives.

 

We have no experience manufacturing or assembling products on a large scale. We
do not know whether our current or future manufacturing arrangements will be
able to develop efficient, low-cost manufacturing capabilities and processes
that will enable us to meet the quality, price, engineering, design and
production standards, or production volumes required to successfully mass market
such products. Even if we are successful in developing manufacturing
capabilities and processes, we do not know whether we will do so in time to meet
our product commercialization schedule or to satisfy the requirements of our
target market. Our failure to develop these manufacturing processes and
capabilities, if necessary, in a timely manner could prevent us from achieving
our growth and profitability objectives.

 

If we fail to continue to develop or acquire new products, adapt to rapid and
significant technological change, and respond to introductions of new products,
we will not be competitive.

 

Our growth strategy includes significant investment in and expenditures for
product development. We intend to sell clean technology products, primarily in
the water clean-up sector, which are characterized by rapid and significant
technological changes, frequent new product and service introductions, and
enhancements and evolving industry standards. Without the timely introduction of
new products, services, and enhancements, our products and services may become
technologically obsolete over time, in which case our revenue and operating
results would suffer.

 

In addition, our competitors may adapt more quickly to new technologies and
changes in customers’ requirements than we can. The products that we are
currently developing or those that we will develop in the future, may not be
technologically feasible or accepted by the marketplace, and our products or
technologies could become uncompetitive or obsolete.

 

Exhibit 10.2 – Page 30

 

 

The market for our products is highly competitive, and there can be no assurance
that competitors will not emerge in the near to medium term with comparable
products or technologies.

 

The markets for our products and services are expected to remain highly
competitive. While we believe our products are unique and have, or will have,
adequate patent protection for the underlying technologies, or unique trade
secrets, there can be no assurance that competitors will not emerge in the near
to medium term with comparable products or technologies. There are a number of
large companies involved in the same businesses as us, but with larger more
established sales and marketing organizations, technical staff, and financial
resources. We may establish marketing and distribution partnerships or alliances
with some of these companies, but there can be no assurance that such alliances
will be formed.

 

Our business may become substantially dependent on contracts that are awarded
through competitive bidding processes.

 

We may sell a significant portion of our products pursuant to contracts that are
subject to competitive bidding, including contracts with municipal authorities.
Competition for, and negotiation and award of, contracts present varied risks,
including, but not limited to:

 

•           investment of substantial time and resources by management for the
preparation of bids and proposals with no assurance that a contract will be
awarded to us;

 

•           the requirement to certify as to compliance with numerous laws (for
example, socio-economic, small business, and domestic preference) for which a
false or incorrect certification can lead to civil and criminal penalties;

 

•           the need to estimate accurately the resources and cost structure
required to service a contract; and

 

•           the expenses and delays that we might suffer if our competitors
protest a contract awarded to us, including the potential that the contract may
be terminated and a new bid competition may be conducted.

 

If we are unable to win contracts awarded through the competitive bidding
process, we may not be able to operate in the market for products and services
that are provided under those contracts for a number of years. If we are unable
to consistently win new contract awards over any extended period, or if we fail
to anticipate all of the costs and resources that will be required to secure and
perform such contract awards, our growth strategy and our business, financial
condition, and results of operations could be materially and adversely affected.

 

We will sell products and services to companies in industries which tend to be
extremely cyclical; downturns in those industries would adversely affect our
results of operations.

 

The growth and profitability of our business will depend on sales to industries
that are subject to cyclical downturns. Slowdowns in these industries may
adversely affect sales by our businesses, which in turn would adversely affect
our revenues and results of operations. In particular, our products may be sold
to and used by the oil and gas industry, which historically has realized
significant shifts in activity and spending due to fluctuations in commodity
prices. Our revenues may be dependent upon spending by oil and gas producers;
therefore, a reduction in spending by producers may have a materially adverse
effect on our business, financial conditions, and results of operations.

 

The industries in which we may sell our products are heavily regulated and costs
associated with such regulation could reduce our profitability.

 

Federal, state, and local authorities extensively regulate the stormwater and
oil and gas industries, which are primary industries in which we may sell our
products and offer our services. Legislation and regulations affecting the
industries are under constant review for amendment or expansion. State and local
authorities regulate various aspects of stormwater and oil and gas activities
that ultimately affect how customers use our products and how we develop and
market our products. The overall regulatory burden on the industries increases
the cost of doing business, which, in turn, decreases profitability.

 

International sales are also subject to rules and regulations promulgated by
regulatory bodies within foreign jurisdictions, and there can be no assurance
that such foreign regulatory bodies will not adopt laws or regulatory
requirements that could adversely affect our Company.

 

Exhibit 10.2 – Page 31

 

 

If chemical companies engage in predatory pricing, we may lose customers, which
could materially and adversely affect us.

 

Municipalities and other commercial and industrial entities traditionally have
used chemicals to control the quality of water and other fluids. The chemical
companies represent a significant competitive factor. The chemical companies who
supply chemicals to such municipalities and other commercial and industrial
entities may, in order to maintain their business relationship, drastically
reduce their price and seek to undercut the pricing at which we can
realistically charge for our products and services. While predatory pricing that
is designed to drive us out of business may be illegal under the United States
anti-trust and other laws, we may lose customers as a result of any future
predatory pricing and be required to file lawsuits against any companies who
engage in such improper tactics. Any such litigation may be very expensive which
will further impact us and affect their financial condition. As a result,
predatory pricing by chemical companies could materially and adversely affect
us.

 

We are, or in the future may be, subject to substantial regulation related to
quality standards applicable to our manufacturing and quality processes. Our
failure to comply with applicable quality standards could have an adverse effect
on our business, financial condition, or results of operations.

 

The Environmental Protection Agency regulates the registration, manufacturing,
and sales and marketing of products in our industry, and those of our
distributors and partners, in the United States. Significant government
regulation also exists in overseas markets. Compliance with applicable
regulatory requirements is subject to continual review and is monitored through
periodic inspections and other review and reporting mechanisms.

 

Failure by us or our partners to comply with current or future governmental
regulations and quality assurance guidelines could lead to temporary
manufacturing shutdowns, product recalls or related field actions, product
shortages, or delays in product manufacturing. Efficacy or safety concerns
and/or manufacturing quality issues with respect to our products or those of our
partners could lead to product recalls, fines, withdrawals, declining sales,
and/or our failure to successfully commercialize new products or otherwise
achieve revenue growth.

 

If a natural or man-made disaster strikes our or a third-party’s manufacturing
facility that we may use, we may be unable to manufacture our products for a
substantial amount of time and our sales and profitability will decline.

 

The manufacturing facility and manufacturing equipment we will use to produce
our products will be costly to replace and could require substantial lead-time
to repair or replace. Our facility or a third-party’s facility that we use may
be affected by natural or man-made disasters. In the event they were affected by
a disaster, we would be forced to set up alternative production capacity, or
rely on third-party manufacturers to whom we would have to disclose our trade
secrets. Although we intend to possess insurance for damage to our property and
the disruption of our business from casualties, such insurance may not be
sufficient to cover all of our potential losses, may not continue to be
available to us on acceptable terms, or at all, and may not address the
marketing and goodwill consequences of our inability to provide products for an
extended period of time.

 

We may decide to outsource manufacturing in the future. Dependence on contract
manufacturing and outsourcing other portions of our supply chain may adversely
affect our ability to bring products to market and damage our reputation.

 

As part of our efforts to streamline operations and to cut costs in the future,
we may decide to outsource aspects of our manufacturing processes and other
functions. If our contract manufacturers or other outsourcers fail to perform
their obligations in a timely manner or at satisfactory quality levels, our
ability to bring products to market and our reputation could suffer. For
example, during a market upturn, our contract manufacturers may be unable to
meet our demand requirements, which may preclude us from fulfilling our
customers’ orders on a timely basis. The ability of these manufacturers to
perform is largely outside of our control. Additionally, outsourcing may take
place in developing countries and, as a result, may be subject to geopolitical
uncertainty.

 

The success of our businesses will depend on our ability to effectively develop
and implement strategic business initiatives.

 

We are currently implementing various strategic business initiatives. In
connection with the development and implementation of these initiatives, we will
incur additional expenses and capital expenditures to implement the initiatives.
The development and implementation of these initiatives also requires management
to divert a portion of its time from day-to-day operations. These expenses and
diversions could have a significant impact on our operations and profitability,
particularly if the initiatives prove to be unsuccessful. Moreover, if we are
unable to implement an initiative in a timely manner, or if those initiatives
turn out to be ineffective or are executed improperly, our business and
operating results would be adversely affected.

 

Failure to successfully reduce our current or future production costs may
adversely affect our financial results.

 

A significant portion of our strategy will rely upon our ability to successfully
rationalize and improve the efficiency of our operations. In particular, our
strategy relies on our ability to reduce our production costs in order to remain
competitive. If we are unable to continue to successfully implement cost
reduction measures, especially in a time of a worldwide economic downturn, or if
these efforts do not generate the level of cost savings that we expect going
forward or result in higher than expected costs, there could be a material
adverse effect on our business, financial condition, results of operations, or
cash flows.

 

Exhibit 10.2 – Page 32

 

 

If we are unable to make necessary capital investments or respond to pricing
pressures, our business may be harmed.

 

In order to remain competitive, we need to invest in research and development,
manufacturing, customer service and support, and marketing. From time to time,
we may have to adjust the prices of our products and services to remain
competitive. We may not have available sufficient financial or other resources
to continue to make investments necessary to maintain our competitive position.

 

Failure to obtain sufficient supply of component materials to conduct our
business may have an adverse effect on our production and revenue targets.

 

Our component and materials’ suppliers may fail to meet our needs. We intend to
manufacture our products using materials and components procured from a limited
number of third-party suppliers. We do not currently have long-term supply
contracts with our suppliers. This generally serves to reduce our commitment
risk, but does expose us to supply risk and to price increases that we may have
to pass on to our customers. In some cases, supply shortages and delays in
delivery may result in curtailed production or delays in production, which can
contribute to an increase in inventory levels and loss of profit. We expect that
shortages and delays in deliveries of some components will occur from time to
time. If we are unable to obtain sufficient components on a timely basis, we may
experience manufacturing delays, which could harm our relationships with current
or prospective customers and reduce our sales. We may also not be able to obtain
competitive pricing for some of our supplies compared to our competitors. We
also cannot assure that the component and materials from domestic suppliers will
be of similar quality or quantity as those imported component and materials,
which may lead to rejections of component and materials by our customers. In the
event the domestic component and materials do not perform as well as the
imported component and materials or do not perform at all, our business,
financial condition, and results of operations could be adversely affected.

 

We have limited product distribution experience and we expect to rely on third
parties who may not successfully sell our products.

 

We have limited product distribution experience and currently rely and plan to
rely primarily on product distribution arrangements with third parties. We may
also license our technology to certain third parties for commercialization of
certain applications. We expect to enter into distribution agreements and/or
licensing agreements in the future, and we may not be able to enter into these
agreements on terms that are favorable to us, if at all. In addition, we may
have limited or no control over the distribution activities of these third
parties. These third parties could sell competing products and may devote
insufficient sales efforts to our products. As a result, our future revenues
from sales of our products, if any, will depend on the success of the efforts of
these third parties.

 

We could face significant liabilities in connection with our technology,
products, and business operations, which if incurred beyond any insurance
limits, would adversely affect our business and financial condition.

 

We are subject to a variety of potential liabilities connected to our technology
development and business operations, such as potential liabilities related to
environmental risks. As a business which manufactures and/or markets products
for use by consumers and institutions, we may become liable for any damage
caused by our products, whether used in the manner intended or not. Any such
claim of liability, whether meritorious or not, could be time-consuming and/or
result in costly litigation. Although we intend to obtain insurance against
certain of these risks, no assurance can be given that such insurance will be
adequate to cover related liabilities or will be available in the future or, if
available, that premiums will be commercially justifiable. If we were to incur
any substantial liability and related damages were not covered by our insurance
or exceeded policy limits, or if we were to incur such liability at a time when
we are not able to obtain liability insurance, our business, financial
conditions, and results of operations could be materially adversely affected.

 

Our failure to protect our intellectual property rights may undermine our
competitive position, and litigation to protect our intellectual property rights
or defend against third-party allegations of infringement may be costly.

 

Our success will depend in part on our ability to develop patentable products
and obtain and enforce patent protection for our products in the United States
and other countries. We intend to file applications, as appropriate, for patents
covering our products. Patents may not be issued for any pending or future
patent applications owned by or licensed to us, and the claims allowed under any
issued patents may not be sufficiently broad to protect our technology. Any
issued patents owned by or licensed to us may be challenged, invalidated, or
circumvented, and the rights under these patents may not provide us with
competitive advantages. In addition, competitors may design around our
technology or develop competing technologies. Intellectual property rights may
also be unavailable or limited in some foreign countries, which could make it
easier for competitors to capture increased market position. We could incur
substantial costs to defend suits brought against us or suits in which we may
assert our patent rights against others. An unfavorable outcome of any such
litigation could materially adversely affect our business and results of
operations.

 

Exhibit 10.2 – Page 33

 

 

We may also rely on trade secrets and proprietary know-how with which we seek to
protect our products, in part by confidentiality agreements with our
collaborators, employees, and consultants. Nevertheless, these agreements afford
only limited protection, and the actions we take to protect our intellectual
property rights may not be adequate. These agreements may be breached, and we
may not have adequate remedies for any breach. In addition, our trade secrets
may otherwise become known or be independently developed by our competitors. As
a result, third parties may infringe or misappropriate our proprietary
technologies or other intellectual property rights, which could have a material
adverse effect on our business, financial condition, or operating results.

 

In addition, policing unauthorized use of proprietary technology can be
difficult and expensive. Litigation may be necessary to enforce our intellectual
property rights, protect our trade secrets, or determine the validity and scope
of the proprietary rights of others. We cannot assure you that the outcome of
any litigation will be in our favor. Intellectual property litigation may be
costly and may divert management attention, as well as expend our other
resources away from our business. An adverse determination in any such
litigation will impair our intellectual property rights and may harm our
business, prospects, and reputation. In addition, we have no insurance coverage
against litigation costs and would have to bear all costs arising from such
litigation to the extent we are unable to recover them from other parties. The
occurrence of any of the foregoing could have a material adverse effect on our
business, results of operations, and financial condition.

 

Operational and Structural Risks

 

We can provide no assurances as to our future financial performance or the
investment result of a purchase of our common stock.

 

Any projected results of operations involve significant risks and uncertainty,
should be considered speculative, and depend on various assumptions which may
not be correct. The future performance of our Company and the return on our
common stock depends on a complex series of events that are beyond our control
and that may or may not occur. Actual results for any period may or may not
approximate any assumptions that are made and may differ significantly from such
assumptions. We can provide no assurance or prediction as to our future
profitability or to the ultimate success of an investment in our common stock.

 

The compensation we pay to our executive officers and employees will likely
increase, which will affect our future profitability.

 

We believe that the compensation we have historically paid to our executive
officers is within the lower quartile of compensation paid by companies similar
to our Company. An increase in compensation and bonuses payable to our executive
officers and employees could decrease our net income.

 

As a public reporting company, we are subject to new corporate governance and
internal control reporting requirements, and our costs related to compliance
with, or our failure to comply with existing and future requirements, could
adversely affect our business.

 

We may face new corporate governance requirements under the Sarbanes-Oxley Act
of 2002, as well as new rules and regulations subsequently adopted by the
Securities and Exchange Commission (the “SEC”) and the Public Company Accounting
Oversight Board. These laws, rules, and regulations continue to evolve and may
become increasingly stringent in the future. We are required to evaluate our
internal control over financial reporting under Section 404 of the
Sarbanes-Oxley Act of 2002 (“Section 404”). We are a smaller reporting company
as defined in Rule 12b-2 under the Exchange Act. Section 404 requires us to
include an internal control report with our Annual Report on Form 10-K. The
report must include management’s assessment of the effectiveness of our internal
control over financial reporting as of the end of the fiscal year. This report
must also include disclosure of any material weaknesses in internal control over
financial reporting that we have identified. Failure to comply, or any adverse
results from such evaluation, could result in a loss of investor confidence in
our financial reports and have an adverse effect on the trading price of our
securities. We strive to continuously evaluate and improve our control structure
to help ensure that we comply with Section 404. The financial cost of compliance
with these laws, rules, and regulations is expected to remain substantial. We
cannot assure you that we will be able to fully comply with these laws, rules,
and regulations that address corporate governance, internal control reporting,
and similar matters. Failure to comply with these laws, rules, and regulations
could materially adversely affect our reputation, financial condition, and the
value of our securities.

 

As a public company, we will have significant operating costs relating to
compliance requirements and our management is required to devote substantial
time to compliance initiatives.

 

Our management has only limited experience operating AbTech Industries as a
public company. To operate effectively, we will be required to continue to
implement changes in certain aspects of our business and develop, manage, and
train management level and other employees to comply with on-going public
company requirements. Failure to take such actions, or delay in the
implementation thereof, could have a material adverse effect on our business,
financial condition, and results of operations.

 

Exhibit 10.2 – Page 34

 

 

The Sarbanes-Oxley Act, as well as rules subsequently implemented by the SEC,
impose various requirements on public companies, including requiring
establishment and maintenance of effective disclosure and financial controls and
changes in corporate governance practices. Our management and other personnel
will need to devote a substantial amount of time to these new compliance
initiatives. Moreover, these rules and regulations will increase our legal and
financial compliance costs and will make some activities more time-consuming and
costly.

 

Risks Related to our Common Stock

 

A limited public trading market exists for our common stock, which makes it more
difficult for our stockholders to sell their common stock in the public markets.

 

Although our common stock is quoted on the OTCQB under the symbol “ABHD,” there
is a limited public market for our common stock. No assurance can be given that
an active market will develop or that a stockholder will ever be able to
liquidate its shares of common stock without considerable delay, if at all. Many
brokerage firms may not be willing to effect transactions in the securities.
Even if a purchaser finds a broker willing to effect a transaction in these
securities, the combination of brokerage commissions, state transfer taxes, if
any, and any other selling costs may exceed the selling price. Furthermore, our
stock price may be impacted by factors that are unrelated or disproportionate to
our operating performance. These market fluctuations, as well as general
economic, political, and market conditions, such as recessions, interest rates,
or international currency fluctuations may adversely affect the market price and
liquidity of our common stock.

 

Our stock price may be volatile.

 

The market price of our common stock is likely to be highly volatile and could
fluctuate widely in price in response to various factors, many of which are
beyond our control, including the following:

 

•           limited “public float” in the hands of a small number of persons
whose sales (or lack of sales) could result in positive or negative pricing
pressure on the market price for our common stock;

 

•           actual or anticipated variations in our quarterly operating results;

•           changes in our earnings estimates;

•           our ability to obtain adequate working capital financing;

•           changes in market valuations of similar companies;

•           publication (or lack of publication) of research reports about us;

•           changes in applicable laws or regulations, court rulings,
enforcement and legal actions;

•           loss of any strategic relationships;

•           additions or departures of key management personnel;

•           actions by our stockholders (including transactions in our shares);

•           speculation in the press or investment community;

•           increases in market interest rates, which may increase our cost of
capital;

•           changes in our industry;

•           competitive pricing pressures;

•           our ability to execute our business plan; and

•           economic and other external factors.

 

In addition, the securities markets have from time to time experienced
significant price and volume fluctuations that are unrelated to the operating
performance of particular companies. These market fluctuations may also
materially and adversely affect the market price of our common stock.

 

Our common stock may be subject to the penny stock rules which may make it more
difficult to sell our common stock.

 

The SEC has adopted regulations which generally define a “penny stock” to be any
equity security that has a market price, as defined, less than $5.00 per share
or an exercise price of less than $5.00 per share, subject to certain
exceptions. Our securities may be covered by the penny stock rules, which impose
additional sales practice requirements on broker-dealers who sell to persons
other than established customers and accredited investors, such as institutions
with assets in excess of $5,000,000 or an individual with net worth in excess of
$1,000,000 or annual income exceeding $200,000 or $300,000 jointly with his or
her spouse. For transactions covered by this rule, the broker-dealers must make
a special suitability determination for the purchase and receive the purchaser’s
written agreement of the transaction prior to the sale. Consequently, the rule
may affect the ability of broker-dealers to sell our securities and also affect
the ability of our stockholders to sell their shares in the secondary market.

 

Exhibit 10.2 – Page 35

 

 

FINRA sales practice requirements may also limit a shareholder’s ability to buy
and sell our stock.

 

In addition to the “penny stock” rules described above, the Financial Industry
Regulatory Authority (“FINRA”) has adopted rules that require that in
recommending an investment to a customer, a broker-dealer must have reasonable
grounds for believing that the investment is suitable for that customer. Prior
to recommending speculative, low priced securities to their non-institutional
customers, broker-dealers must make reasonable efforts to obtain information
about the customer’s financial status, tax status, investment objectives, and
other information. Under interpretations of these rules, FINRA believes that
there is a high probability that speculative, low priced securities will not be
suitable for at least some customers. The FINRA requirements make it more
difficult for broker-dealers to recommend that their customers buy our common
stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares.

 

Our common shares are currently traded at low volume, and you may be unable to
sell at or near ask prices or at all if you need to sell or liquidate a
substantial number of shares at one time.

 

We cannot predict the extent to which an active public market for our common
stock will develop or be sustained. Our common shares are currently traded, but
currently with low volume, based on quotations on the “Over-the-Counter Bulletin
Board,” meaning that the number of persons interested in purchasing our common
shares at or near bid prices at any given time may be relatively small or
non-existent. This situation is attributable to a number of factors, including
the fact that we are a small company which is still relatively unknown to stock
analysts, stock brokers, institutional investors, and others in the investment
community that generate or influence sales volume, and that even if we came to
the attention of such persons, they tend to be risk-averse and would be
reluctant to follow an unproven company such as ours or purchase or recommend
the purchase of our shares until such time as we became more seasoned and
viable. As a consequence, there may be periods of several days or more when
trading activity in our shares is minimal or non-existent, as compared to a
seasoned issuer which has a large and steady volume of trading activity that
will generally support continuous sales without an adverse effect on share
price. We cannot give you any assurance that a broader or more active public
trading market for our common stock will develop or be sustained, or that
trading levels will be sustained.

 

Shareholders should be aware that, according to SEC Release No. 34-29093, the
market for “penny stocks” has suffered in recent years from patterns of fraud
and abuse. Such patterns include: (1) control of the market for the security by
one or a few broker-dealers that are often related to the promoter or issuer;
(2) manipulation of prices through prearranged matching of purchases and sales
and false and misleading press releases; (3) boiler room practices involving
high-pressure sales tactics and unrealistic price projections by inexperienced
sales persons; (4) excessive and undisclosed bid-ask differential and markups by
selling broker-dealers; and (5) the wholesale dumping of the same securities by
promoters and broker-dealers after prices have been manipulated to a desired
level, along with the resulting inevitable collapse of those prices and with
consequent investor losses. Our management is aware of the abuses that have
occurred historically in the penny stock market, and we do not expect to be in a
position to dictate the behavior of the market or of broker-dealers who
participate in the market. The occurrence of these patterns or practices could
increase the future volatility of our share price.

 

We have historically not paid dividends and do not intend to pay dividends for
the foreseeable future.

 

We have historically not paid dividends to our stockholders, and management does
not anticipate paying any cash dividends on our common stock to our stockholders
for the foreseeable future. Any determination we make regarding dividends will
be at the discretion of our Board of Directors and will depend on our results of
operations, our financial condition, contractual restrictions, restrictions
imposed by applicable law, and other factors our Board of Directors deem
relevant. Even if the funds are legally available for distribution, we may
nevertheless decide not to pay any dividends. We presently intend to retain
future earnings, if any, for use in the operation and expansion of our business.

 

The elimination of monetary liability against our directors, officers, and
employees under Nevada law and the existence of indemnification rights to our
directors, officers, and employees may result in substantial expenditures by our
Company and may discourage lawsuits against our directors, officers, and
employees.

 

Our articles of incorporation contain a provision permitting us to eliminate the
personal liability of our directors to our Company and shareholders for damages
for breach of fiduciary duty as a director or officer to the extent provided by
Nevada law. We may also have contractual indemnification obligations under our
employment agreements with our officers. The foregoing indemnification
obligations could result in our Company incurring substantial expenditures to
cover the cost of settlement or damage awards against directors and officers,
which we may be unable to recoup. These provisions and resultant costs may also
discourage our Company from bringing a lawsuit against directors and officers
for breaches of their fiduciary duties, and may similarly discourage the filing
of derivative litigation by our shareholders against our directors and officers
even though such actions, if successful, might otherwise benefit our Company and
shareholders.

 

Exhibit 10.2 – Page 36

 

 

FURTHER INFORMATION

 

The statements contained in this offering package constitute only a brief
summary of certain provisions of the documents referred to herein and the
transactions contemplated hereby and thereby. The statements contained herein do
not purport to be a complete description of every term and condition of such
documents and are qualified in their entirety by reference to such documents. As
with any summary, some details and exceptions have been omitted. If any of the
statements herein are in conflict with any of the terms of any of such
documents, the terms of such documents will govern. Reference is made to the
actual documents for a complete understanding of what they contain. Copies of
all documents in connection with the transactions described herein are available
for inspection at our offices, including our Certificate of Incorporation with
the transactions described in this memorandum and Bylaws. In addition, the
Company is subject to the periodic reporting requirements of the Securities and
Exchange Act of 1934, as amended and files reports with the Securities and
Exchange Commission. Such periodic reports can be accessed at www.sec.gov. Each
prospective investor and his or her advisor are invited and encouraged to ask
questions of the Company with respect to the terms and conditions of the
Offering and our business and request additional information necessary to verify
information contained herein. We will seek to provide answers and such
information to the extent possessed or obtainable without unreasonable effort or
expense. Offerees may be required to execute non-disclosure agreements as a
prerequisite to reviewing documents determined by the Company to contain
proprietary, confidential, or otherwise sensitive information. For further
information contact Lane J. Castleton, Chief Financial Officer, AbTech Holdings,
Inc., 4110 N. Scottsdale Road, Scottsdale, AZ 85251.

 

Exhibit 10.2 – Page 37

 